FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 1 of 48
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                  Exhibit                   5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 2 of 48
                                                                      RECEIVED  NYSCEF: 07/14/2020


        9e                    t              OFFICE                         OF LABOR                                      RELATIONS
                                                                        40 Rector      Street,      New   York,     NJ.        10006-1705
                                                                                                    nyc.gov/olr




       ROBERT W. UNN                                                                                                                         MAYRA E. BELL
        Commissioner                                                                                                                         General Counsel
       RENEE CAMPION                                                                                                                         GEORGETTE       GESTELY
        First Deputy Commissioner                                                                                                            Director, Employee Benefits Program
       CLAIRE     LEVITT
       Deputy Commissioner
        Health Care Cost Management
                  --



          TO:                         HEADS           OF CONCERNED                        CITY         DEPARTMENTS                         AND      AGENCIES


          FROM:                       ROBERT           W.       LINN,      COMMISSIONE


           SUBJECT:                   EXECUTED                  CONTRACT:                 CAPTAINS


           TERM:                      APRIL         1, 2012        TO    APRIL           30,    2019




                       Attached          for   your     information             and    guidance           is a copy       of    the     executed        contract         entered

           into by     the        Commissioner           of     Labor     Relations            on behalf       of   the     City      of   New       York       and     the
           Captains'
                             Endcwment              Association           on    behalf         of   the   incumbents            of    positions        listed    in Article        I of

           said   contract.



                       The        contract       incorporates           terms     of     an agreement             reached          through        collective          bargaining
           negotiations            and   related      procedures.



           DATED:                 A      ust                (a g   40




                                                                                                                          OFFICE             OF      LABOR         RELATIONS

                                                                                                                                      REGISTRATION

                                                                                                           OFFICIAL                                                      CONTRACT




                                                                                                           .NOc
                                                                                                                                                                                     DATE:
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 3 of 48
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                     Captains'
                                                                              Endowment                         Association

                                                                   2012-2019                  Agreement


                                                                    TABLE            OF CONTENTS


           ARTICLE      I - UNION               RECOGNITION                   AND        UNIT               DESIGNATION                               .............               ... .....                .....3

           ARTICLE      II - UNION              SECURITY             DUES           CHECKOFF                                                                                            ................            4

           ARTICLE      III    - HOURS           AND       OVERTIME                  ...............                                                                                                         .... 4

           ARTICLE      IV      - COMPUTATION                     OF BENEFlTS.............                                                             .............                                                5

           ARTICLE      V - SALARIES                                                                                                         .....................                                           .... 5

           ARTICLE      VI      - UNIFORM             ALLOWANCE                                                                                                                                                 11

           ARTICLE      VII      - LONGEVITY                 ADJUSTMENTS                                               ........................................                                                 11

           ARTICLE      VIll      - PAYMENT                FOR      HOLIDAY                  WORK........                                                                                ..............         12

           ARTICLE      IX      - LEAVES........                                                                                                                                                   .......      12

           ARTICLE      X - VACATIONS                    ....                                                                                                                                                   13

           ARTICLE      XI      - HEALTH             AND        HOSPITALIZATION                                BENEFITS.............                                                  ................          14

           ARTICLE      XII      - HEALTH             AND        WELFARE                FUND                                         ................................................                           16

           ARTICLE      XIII      - ANNUITY             FUND                                                                                                      ........                         .......      18

           ARTICLE      XIV       - GENERAT                         ,,,,,,,,,,,                        ..                                             ,,,,,,,,,.,,,,,,,,,,,,,,,,,,,,,..,,,,,                    18

           ARTICLE      XV       - UNION            ACTIVITY                                                                                                                                                   22

           ARTICLE      XVI       -   NO     DISCRIMINATION                                                         ...                                                                            .......      23

           ARTICLE      XVII          - NIGHT        SHIFT         DIFFERENTIAL                                                                ....                                                             24

           ARTICLE      XVIll         - GRIEVANCE                 AND             ARBITRATION                        PROCEDURE                                                                                  25

           ARTICLE      XIX       - LINE-OF-DUTY                     DEATH            BENEFIT..........                                                     ...................                                 28

           ARTICLE      XX       - DEATH            BENEFIT           - UNUSED                  LEAVE                AND             COMPENSATORY                                       TIME.....               28

           ARTICLE      XXI       - INDEMNITY                   OF SURGEONS.......................                                                                    ...                  .............        28

           ARTICLE      XXII          - LABOR-MANAGEMENT                                  COMMITTEE                            ...                                                                              29

           ARTICLE      XXIII         -    NO   STRIKES                                                                                                                                                      .. 30

           ARTICLE      XXIV           -   NO WAIVER                                                                                                                                                            30

           ARTICLE      XXV           - SAVINGS            CLAUSE                                                                                                                                               31

           ARTICLE      XXVI           - FINANCIAL               EMERGENCY                        ACT                                                                                                        ..31

           ARTICLE      XXVll              - TERM                                                           .............................                                         ...................31


           2012-2019   CEA


                                                                                                                                                                                                         19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 4 of 48
                                                                      RECEIVED  NYSCEF: 07/14/2020




           Appendix     A - Side       Letter    regarding      Compensatory                  Time

           Appendix     B -    Side    Letter    regarding      Air     Conditioning                in Cars

           Appendix     C -    Side    Letter    regarding      Parking         Locations

           Appendix     D - Side       Letter    regarding      Stabilization              Fund

           Appendix     E - Side      Letter    regarding       Line     of Duty           Injury     Prescription       Drugs

           Appendix     F - Side      Letter    regarding       Welfare         Fund        Contribution

           Appendix     G - Side       Letter    regarding       Release        Time

           Appendix     H-     Side    Letter                                Computers
                                                 regarding       Laptop

           Appendix     I-    Side    Letter                    Work      Tours
                                                regarding

           Appendix     J -   Side    Letter    regarding       Deputy       Inspector,             Inspector,       or Deputy   Chief

           Appendix     K - Side       Letter    regarding       Duty     Charts

           Appendix     L -   MLC/City          Side   Letter    dated      May        14, 2014




            2012-2019   CEA
                                                                                       2

                                                                                                                                          1900
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 5 of 48
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                        Captains'
                                                                                                          Endowment                               Association

                                                                                            2012-2019                           Agreement


         AGREEMENT                             made            this                                Â                                                                                                                                        New
                                                                               day of                      9                             2018,                by      and         between               the       City            of
                                                                                City"
         York         (hereinafter                  called     "the                               or      "the         Employer"),                        acting             by    the      Commissioner                          of    Labor
                                                     Captains'
         Relations,              and the                                         Endowment                            Association                      of       the      City        of        New        York             (hereinafter
                                 Union"
         called       "the                           or the           "CEA"),                for       the        period            from         April             1, 2012         to April             30,      2019.


                                                                                                  WI            T N E S S E T H:


                          WHEREAS,                        the         employees                   defined               in     Article            I,     Section              1 below              have       duly           designated
         the      CEA           as     their        exclusive                  bargaining                      representative                     for          the     purpose              of      collective               bargaining
         with       the    City         with        respect             to wages,             hours               and        conditions                  of    employment;                       and



                          WHEREAS,                        the         CEA           and      the         City         desire          to        cooperate               in    establishing                 conditions                   which
          will    tend          to    secure          standards                 and         conditions                    of     employment                          consistent              with       the      dignity               of   said

          employees,                 and       to    provide              methods                  for         fair     and         peaceful                  adjustment               of      disputes           that           may        arise
          between          the        CEA           and        the     City;        and



                          WHEREAS,                        as a result                of      collective                   bargaining                   the         parties        have           reached              an    Agreement
          which       they           desire         to reduce             to writing;



                          NOW,             THEREFORE,                               it is mutually                     agreed            as follows:



                     ARTICLE                          I    -     UNION                    RECOGNITION                                             AND                 UNIT             DESIGNATION


          Section          1.


          The     City          recognizes                 the        CEA           as the          sole          and          exclusive               collective                 bargaining               representative                      for
          the     unit       consisting                   of      the     employees                        of         New           York          City             Police         Department                     in        the     titles       of

          Captain,              Captain              detai!êd                  as     Deputy                    Inspector,                  Inspector                   and         Deputy              Chief               (hereinafter

          collectively                referred            to as "Captains"),                              Police             Surgeon,              Surgeon               and        Surgeon             detailed                 as Deputy
          Chief          Surgeon               and        Chief          Surgeon                   (hereinafter                     collectively                      referred            to      as    "Surgeons").                         The
          aforesaid             Captains             and         Surgeons                 shall        hereinafter                  be collectively                         referred           to as "employees".


          Section          2.


                                                                                                                                                                                                                  "employee"
          Except    as otherwise                          provided                  herein,              for      purposes                 of     this         Agreement,                   the     terms                                       or
          "employees"
                           shall                     be interchangeable                                and        shall         relate          solely             to employees                   in the      unit         described            in
          Section          1 of        this     Article.




          2012-2019             CEA
                                                                                                                                3
                                                                                                                                                                                                                       19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 6 of 48
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                       ARTICLE                         II        -    UNION                      SECURITY                              DUES                   CHECKOFF

           Section        1.


           All    employees                covered             by      this          Agreement                        shall         be      free     to     become               and      remain              members               of    the
           CEA        in good          standing.


           Section        2.


           The      CEA        shall        have         the    exclusive                   right          to the         check-off                 and      transmittal                 of dues           in behalf           of each
           employee             in the          unit      in accord                  with           the       Mayor's                 Executive          Order   No.                    98,        dated       May           15, 1969,
                                                                                                                                                      Dues"                                                                   Mayor'
           ent!t!ed       "Regulations                    Regulating                    the          Checkoff                  of     Union                   and in                    accord           with         the                       s
           Executive             Order             No.           107,            dated               Decei«ber                        29,    1986,                entitled              "Regulations                    Governing
                                                                                                                                       Dues"
           Procedures            for       Orderly             Payroll               Checkoff                   of Union                        and               any         executive             orders       which             amend
           or supersede               said        Executive             Orders.


           Section        3.


           An       employee               may         consent              in       writing               to     the         authorization                      of     the      deduction               of     dues         from         the
           employee's                wages          and        to the            designation                     of      the        CEA        as the             recipient            thereof.               Such      consent,             if

           given,       shall         be     in    a proper                 form,           in       accord              with            Section            2 of         this     Article            11, which               bears        the
           signature           of the        employee.


           Section        4.


           The      parties          agree        to an agency                       shop           to the         extent             permitted                  by     applicable           law,          as described                   in a
                                                                                                                                                                                Agr==     â€”
           supplemental                agreement                hereby                incorporated                       by reference                  into           this                 "=.-'.



                                                          ARTICLE                             III         -     HOURS                     AND               OVERTIME

           Section        1.


           Overtime             performed                by     Captains                 shall             be compensated                            for     in compensatory                         time        off        at the        rate
           of    time     and         one-half             when             such         overtime                     is ordered               by          the        Police       Commissioner                        or     Chi!ef        of
           Department                 or     is     performed                    at     a police                  emergency                        without              prior      approval                and        requests             for
           compensation                    therefor,           after        being             forwarded                    through             channels                 together          with          recommendations,
           are      approved               by      the     Chief             of         Department                        or        the      Chief           of        Department's                     designee             for         such
           purposes.


           Effective            January                1, 2016,             Captains                  in        their         first       3 years            of        service          shall        have        the        option          of

           receiving           cash        overtime             (paid            at the          straight               time        rate)      for     up to           180       hours        per       calendar            year.


           Effective           January             1, 2016,            with             the         exception                  of     Captains              with         less     than        three           years     of     service,
           members              of     the        bargain»ing                    unit         shall             have           the        option            each             quarter          in    a      calendar            year         of


           2012-2019           CEA
                                                                                                                                4

                                                                                                                                                                                                                                    1900i'=
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 7 of 48
                                                                      RECEIVED  NYSCEF: 07/14/2020




           exchanging                67.5              hours       of    compensatory                       time        earned           in that        quarter         for     25      hours            of     cash     paid        at
           the     straight          time          rate.


           Section          3.-
                                      Rescheduling


           The       Police          Department                      shall       have         the       right      to      reschedule              tours       of     duty       for        all    employees                in the

           bargaining               unit         without           additional                compensation.


           Section          4.-       Range                  Day


           Effective              September                     1, 2015,            newly               promoted             Captains              in      their      first     5 years              of        service         shall
           schedule            and          complete                 both         of        their       two        annual           Executive               Cycle         range             days          on     a regularly
           scheduled                day         off,     or at a time                  not     otherwise                schedu!ed            to work,               without          compensation                         If they
           are     performing                     additional                 training              on      a range           day,        they       will       also       perform                 this        training         on      a

           regularly           scheduled                     day     off,     or at a time                 not     otherwise              scheduled                to work,          without              compunsation.



                                                       ARTICLE                         IV      -    COMPUTATION                                         OF         BENEFITS

           Since       the        basic           forty-hour                 week           has      not      been         changed          by      this       Agreement,                    any         modification                of
           standard             charts                 and      use         of    other             tours          shall         not      affect           current            standard              practice             for        the
           computation                     of      compensation                        for     holidays,                vacation           days,           personal            leave          days,            annuity         fund
           contributions                   and          other        relevant           benefits,               which        shall        remain           on the        basis         of     an eight-hour                    work

           day      calculation.



                                                                                       ARTICLE                          V    -    SALARIES

           Section            1.-     Salary                 Rates



           During        the         term          of this         Agreement,                   the      following               basic     annual           salary       and      increment                    rates     shall
           prevail       for        employees:


           Class       of Positions                      or     Detail           and         Step


           Captain

                                       4/l/2012                      3/l/2013                      3/1/2014                 10/1/2014               10/1/2015                   10/l/2016                       10/l/2017



             1st step                 $114,978                       $116,128                  $117,289                     $118,462                    $119,647                 $121,442                       $124,478

             2nd       step           $117,202                       $118,374                  $119,558                     $120,754                    $121,962                 $123,791                       $126,886

             3rd                      $121,010                       $122,220                  $123,442                     $124,676                    $125,923                 $127,812                       $131,007
                     step
             4th                      $146,583                       $148,049                  $149,529                     $151,024                    $152,534                 $154,822                       $158,693
                     step


                                           10/1/2018



                    1st step                $128,212



           2012-20       I9 CEA



                                                                                                                                                                                                                  19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 8 of 48
                                                                      RECEIVED  NYSCEF: 07/14/2020




              2nd      step        $130,693

                  3rdstep          $134,937

                  4thstep          $163,454
           DeputyInspector


                              4/l/2012        3/1/2013   3/l/2014   10/1/2014   10/l/2015   10/1/2016   10/1/2017



            ist    step       $128,424        $129,708   $131,005   $132,315    $133,638    $135,643     $139,034

            2ndstep           $137,045        $138,415   $139,799   $141,197    $142,609    $144,748     $148,367

            3rdstep           $145,671        $147,128   $148,599   $150,085    $151,586    $153,860     $157,707

            4thstep           $154,300        $155,843   $157,401   $158,975    $160,565    $162,973     $167,047


                                  10/1/2018



            lststep               $143,205

            2ndstep               $152,818

            3rdstep               $162,438

            4thstep               $172,058


           Inspector


                              4/l/2012        3/l/2013   3/I/2014   10/1/2014   10/1/2015   10/1/2016    10/1/2017



            iststep           $135,039        $136,389   $137,753   $139,131     $140,522   $142,630     $146,196

            2ndstep           $144,181        $145,623   $147,079   $148,550     $150,036   $152,287     $156,094

            3rdstep           $153,331        $154,864   $156,413   $157,977     $159,557   $161,950     $165,999

            4thstep           $162,472        $164,097   $165,738    $167,395    $169,069   $171,605     $175,895


                              10/1/2018



             iststep          $150,582

            2ndstep           $160,777

            3rdstep           $170,979

            4thstep           $181,172




           2012-2019        CEA



                                                                                                        1900
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 9 of 48
                                                                      RECEIVED  NYSCEF: 07/14/2020




           Deputy      Chief


                               4/l/2012        3/l/2013   3/1/2014   10/1/2014   10/l/2015   10/l/2016   10/l/2017


            1ststep            $142,056        $143,477   $144,912   $146,361    $147,825    $150,042    $153,793

            2ndstep            $151,751        $153,269   $154,802   $156,350    $157,914    $160,283    $164,290

            3rdstep            $161,445        $163,059   $164,690   $166,337    $168,000    $170,520    $174,783

            4thstep            $171,142        $172,853   $174,582   $176,328    $178,091    $180,762    $185,281




                                 10/1/2018



            1ststep              $158,407

            2ndstep              $169,219

            3rdstep              $180,026

            4thstep              $190,839


           Surgeon*/Police           Surgeon


                               4/1/2012        3/l/2013   3/l/2014   10/I/2014   10/1/2015   10/1/2016   10/1/2017



            Iststep            $108,165        $109,247   $110,339   $111,442    $112,556    $114,244    $117,100

            2ndstep            $111,222        $112,334   $113,457   $114,592    $115,738    $117,474    $120,411

            3rdstep            $114,281        $115,424   $116,578   $117,744    $118,921    $120,705     $123,723

            4thstep            $117,341        $118,514   $119,699   $120,896    $122,105    $123,937     $127,035

            5thstep            $120,378        $121,582   $122,798   $124,026    $125,266    $127,145     $130,324

            6thstep            $127,497        $128,772   $130,060   $131,361    $132,675    $134,665     $138,032


                               10/1/2018



            Iststep            $120,613
            2nd     step       $124,023

            3rdstep            $127,435

            4thstep            $130,846

            5thstep            $134,234

            6thstep            $142,173


           *forpresentincumbents                only




           2012-2019       CEA


                                                                                                             19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 10 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           DeputyChiefSurgeon*



                               4/1/2012         3/1/2013     3/1/2014     10/1/2014       10/I/2015    10/l/2016    10/1/2017



            iststep            $123,056         $124,287     $125,530     $126,785        $128,053     $129,974     $133,223

            2ndstep            $126,239         $127,501     $128,776     $130,064        $131,365     $133,335     $136,668

            3rdstep            $129,388         $130,682     $131,989     $133,309        $134,642     $136,662     $140,079

            4thstep            $132,549         $133,874     $135,213     $136,565        $137,931     $140,000     $143,500

            5thstep            $135,706         $137,063     $138,434     $139,818        $141,216     $143,334     $146,917

            6thstep            $138,866         $140,255     $141,658     $143,075        $144,506     $146,674     $150,341




                               10/1/2018


            1st step           $137,220

            2ndstep            $140,768

            3rdstep            $144,281

            4thstep            $147,805

            5thstep            $151,325

            6thstep            $154,851


           *forpresent         incumbentsonly

           SurgeondetailedasChiefSurgeon*

                                   4/1/2012       3/l/2013     3/1/2014    10/1/2014       10/I/2015    10/1/2016    10/1/2017



              iststep              $136,141      $137,502     $138,877         $140,266     $141,669     $143,794     $147,389

              2ndstep              $139,290      $140,683     $142,090         $143,511     $144,946     $147,120     $150,798

              3rdstep              $142,457      $143,882     $145,321         $146,774     $148,242     $150,466     $154,228

              4thstep              $145,615      $147,071     $148,542         $150,027     $151,527     $153,800     $157,645

              5thstep              $148,768      $150,256     $151,759         $153,277     $154,810     $157,132     $161,060

              6thstep              $151,928      $153,447     $154,981         $156,531     $158,096     $160,467     $164,479



                                   10/l/2018



               1ststep             $151,811

              2ndstep              $155,322

              3rdstep              $158,855

              4thstep              $162,374

              5th     step         $165,892

              6thstep              $169,413




           2012-2019         CEA
                                                                           '                                         19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 11 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           *for     present              incumbents           only


           Section            2.-       Rates        Upon      Advancement


           a.                An        employee           appointed,              promoted              or     detailed         (hereinafter                   referred         to as "advanced")                            to
                             the       next     higher       rank     shall           be advanced               to the        step         rate     of    such         higher         rank,          the                  of
                                                                                                                                                                                                            salary
                             which            is next      above      the        rate        received          immediately                  prior        to such           advancement,                    except         as
                             provided            in Section          4d        below.


           b.                An        employee            advanced              to     a rank          which          is     higher          than        the        next       higher           rank         shall       be
                             advanced             to the      step     rate       of     such         higher      rank,         the        salary        of     which          is next         above          the       rate
                             such        emplcyee           would          have         received             if advanced              to the        rank         immediately                  below           the     rank
                             to which            advanced           except           as provided               in Section           4d below.


           Section            3.-       Increments             and                                      Dates
                                                                          An-giversary


           Each         employee                 shall      progress             one          increment           step         in     the         employee's                 rank        annually,               on      the
           employee's                   anniversary           date,        subject            to the      following             provisions                of    this       Section         3 and           except         as
           provided                  in Section     4d       below.             An      employee               advanced             to a new             rank         from      the      maximum                    salary
           level        of     the      employee's            former            rank         shall      have      as such           employee's                   anniversary               date        the       date     of
           advancement                     to the        empicyee's              new         rank.       An     employee                advanced                to a new            rank       from          less     than
           the      maximum                     salary      level         of     the         employee's               former               rank      shall           keep       the        same            increment

           anniversary                  date     as the      employee                 had      in the        former         rank       except            if such           employee             receives              upon
           advancement                     a salary        higher         than        that     to which          the      employee                would             have     been        entitled           by      virtue
           of     the        next       increment           due      had        the     employee               remained               in    the      former            rank,        in   which             case       such
           employee's                   anniversary           date     shall          be the date             of advancement                       to the       employee's                 new        rank.


           Section            4.-       General           Waue        Increase.


           a.                (i)              Effective       March             1, 2013,             Employees              shall      receive           a rate        increase          of     1%.



                             (ii)             Effective        March             1, 2014,             Employees               shall         receive            an    additional            rate        increase           of
                                               1%.



                             (iii)            Effective        October                1, 2014,          Employees               shall        receive            an additional                 rate     increase           of
                                               1%.



                             (iv)             Effective        October                1, 2015,          Employees               shall        receive            an additional                 rate     increase           of
                                               1%.



                             (v)              Effective        October               1, 2016,           Employees              shall         receive           an additional                  rate     increase              of
                                               1.5%.



                             (vi)             Effective        October               1, 2017,           Employees              shall         receive           an additional                  rate     increase              of
                                              2.5%.



           2012-2019                 CEA
                                                                                                                 9

                                                                                                                                                                                                     19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 12 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                      (vii)               Effective           October              1, 2018,         Employees                    shall     receive        an additional               rate        increase          of
                                          3%.


           b.         The          increases          provided              for     in this        Section             4 shall        be calculated            as follows:


                      (i)                 The    rate     increase               in Section             4a (i)         shall      be based           upon      the    base     rates         (which           shall
                                          include        salary            or      incremental                   schedules)              of    the       applicable          titles          in     effect          on

                                          February          28,      2013;         and



                      (ii)                The    rate     increase                in Section            4a (ii)         shall         be based          upon    the     base      rate       (which           shall
                                          include        salary            or      incremental                   schedules)               of   the       applicable          titles          in     effect          on

                                          February            28,    2014.



                      (iii)               The    rate     increase               in Section             4a (iii)         shall        be based          upon    the     base      rate       (which           shall
                                          include        salary            or      iñcremental                   schedules)               of   the       applicable          titles          in     effect          on
                                          September             30,       2014.



                      (iv)                The    rate     increase               in Section             4a (iv)          shall        be based          upon    the     base      rate       (which           shall
                                          include        salary            or      incremental                   schedules)               of   the       applicable          titles          in     effect          on
                                          September             30,       2015.



                      (v)                 The    rate     increase                in Section            4a (v)          shall         be based          upon    the     base      rate       (which           shall
                                          include        salary            or      incremental                   schedules)               of   the       applicable          titles          in     effect          on
                                          September             30,       2016.



                      (vi)                The    rate     increase                in Section            4a (vi)          shall        be based          upon    the     base      rate       (which           shall
                                          iñciüde        salary            or      incremental                   schedules)               of   the       applicable          titles          in     effect          on
                                          September             30,       2017.



                          (vii)           The    rate     increase               in Section             4a (vii)         shall        be based          upon    the     base       rate      (which           shall
                                          include        salary            or      incremental                   schedules)               of   the       applicable          titles          in     effect          on
                                          September             30,       2018.


           c.             The      general            increase            provided            in    this         Section           4 shall         be    applied        to   the       base         rates          and

                          salary      grades          fixed         for    the     applicable                titles.


           d.             The      general           wage           increases            provided               for     in     this      Section         4 shall       be payable                 as soon           as
                          practicable           after     the        effective           date      of     such         increases.


           Section         5. - Paychecks


           Paychecks              shall     be delivered                  to ovunnands                  by     3:00       p.m.        on the       Thursday           preceding           payday             for
           distribution            after      3:00      p.m.        on said         Thursday.




           2012-2019          CEA                                                                                                                                                                                        *-
                                                                                                                  '°
                                                                                                                                                                                                  190014
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 13 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section       6.-       Salary          Itemization.


           The       Department                 shall      make            available                in      convenient                     places         in   each      command                     the     appropriate
           payroll       work         sheets        for        the     purpose            of        enabling                   each     employee               to    verify       the     salary           components
           of the      employee's                paycheck.                 The      parties               will       review            further           the                          of otherwise
                                                                                                                                                               feasibility                                         advising
           each      employee           of all          payroll        sumingvuents                       along           with        the     employee's              paycheck.


           Section       7.-       Deferred               Comperisation                           Fund


           Effective            February            1, 2015,            the      City's                 contribution                  to     the     401       (a)    Savings           Incentive                plan    shall
           decrease           by   $345         to $35         per     annum.


           The       Employee's             401         (a)     Plan        account               shall          be invested                 in the       same       options(s)               that     the       Employee
           has     designated             for     his/her            457      Plan        account.                       The         Employee's                beneficiary              for     the        401     (a)   Plan
           shall      be the       same         beneficiary             designated                       by the          Employee                  in the      457    Plan.



                                                        ARTICLE                          VI         -    UNIFORM                              ALLOWANCE

           Section        1.


           a.           In Fiscal           Years         2012-2019,                  the City                   shall         pay     to each           employee             a uniform              allowance           of
                        $980          in accord           with        the     existing                  standard               procedures.



                                                ARTICLE                       VII             -   LONGEVITY                                    ADJUSTMENTS

           Section        1.


           a.           Effective           April             1, 2012,        longevity                   adjustments                      shall    be paid          as follows:



                        (i)             Upon            the     completion                of        five         years          of    service,           employees             shall      receive            a longevity
                                        adjustment                   of $5,745.



                        (ii)            Upon            completion                  of        ten        years            of     service,           employees                 shall      receive             a longevity
                                        adjustment                   of $6,745.



                        (iii)           Upon            completion               of      fifteen             years             of     service,           employees             shall      receive            a longevity
                                        adjustment                   of $7,745.



                        (iv)            Upon            completion               of      twenty                  years         of     service,           employees             shall      receive            a longevity
                                        adjustment                   of an additional                       $8,745.


           Section        2.


           a.           The        adjustment                 after     the      5th          and         10th           years        shall        not     be computed                 as salary             for    pension
                         purposes           until        after        completing                   20 years               of service.


           2012-2019            CEA



                                                                                                                                                                                                                   1900
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 14 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                       The           adjustment                  after       the      15th      and     20th       years           shall        not      be computed                   as salary                for     pension
                       purposes                  until       after       completion                of 25 years               of service.


                        In         the        event       this        provision               is declared               invalid            under         the        law,       the      parties            shall           reopen
                       negotiations                      to resolve             the      issue      of the        iñcreased               cost        of changing               the     effective                date        of the

                        pensionability                       of the          above           adjustments.               Such        negotiations             will             be commenced                        forthwith.
                        If     no        agreement                is reached,                 an    impasse             may         be declared                 and        subsequent                   mediation                and
                        the         impasse              proceeding,                 if any,       shall       in all       respects            be conducted                   on an expedited                          basis.


           b.          The           calculation                 of    night         shift      differential             payments                shall       be based               upon        the       same             factors,
                       amounts                  and       methodology                    as previously                 utilized.


           c.           ITHP              and         pension            benefit             calculations              shall        only          include            the      amount               of     the         longevity
                        payment                 that      is pensionable.



                                              ARTICLE                        VIII        -    PAYMENT                            FOR            HOLIDAY                         WORK

           Each      employee                   shall          receive          eleven           (11)      paid        holidays             annually,               payments                 for        which           shall         be
           made       in accord                with       existing            procedures.



                                                                                      ARTICLE                      IX        -    LEAVES

           Section           1. - Personal                     Leave          Day


           Each      employee                   shall        accrue           one       personal           leave        day        with         pay      for        each      fiscal         year         during             which
           the employee                   is employed                    by the         Police        Department,                  which          the       employee                shall      be entitled                  to take
           at the     employee's                      discretion,              subject         to the       exigencies                  of the        Police         Department,                    in the            following
           fiscal     year.          A leave              day      shall        consist         of an excusal                    from      one        regular          tour     of duty.


           This      Section              1 shall        not      apply         to employees                 promoted                to Captain                on or after             July         1, 1990.


           Section           2.-     Sick         Leave


           a.           Each             employee                shall       be entitled            to leave           with        pay      for       the    full      period          of any            incapacity               due
                        to illness,               injury          or mental              or physical              defect,          whether             or not        service-coññected.


           b.           The              Chief           Surgeon                shall         consult           with             representatives                     of       the      CEA               regarding                the
                        enforcement                       of     the     sick         leave        program          in order               to    insure         that       undue            restrictions                will      not
                        be         placed             upon        Captains.                  Departmental                   orders         in     connection                  therewith                 shall         be     issued
                        after            consultation                 with          the CEA.


           Section           3. - Death-in-Family                                   Leave


           In the      event             of    a death           in an employee's                       immediate                 family          and       upon          application               to and             approval


           2012-2019           CEA
                                                                                                                        ²
                                                                                                                                                                                                                      19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 15 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           of     the     employee's                      commanding                        officer           or     supervisory                           head,         the     employee                 shall        receive                   leave
           with         pay    not         exceeding                  four consecutive                        regular               tours         of        duty.         For      the      purposes               of this              Section,
                                                                       family"
           the     phrase,                "immediate                             shall                  include                any         of         the       following:                         a spouse                  or        domestic
                                                                                                                                                                                           (a)
           partner,            (b)         a      natural,            foster           or      step-parent,                     child,            brother                or      sister,          (c)     a    father-in-law                             or
           mother-in-law,                         or     (d)         any       relative           residing                in        the       employee's                       household.                   The         commanding
           officer        or        supervisory                      head        granting              such         leave               shall          verify            the     death           and                                         of        the
                                                                                                                                                                                                          relationship
           deceased.                 If     the        deceased               was      in the          military                service                of    the         United       States             at the time                    of    death,
           the employee                     requesting                 leave         shall        produce               the        official            notice            of death.


           Section            4.-         Military              Leave



           Military             leave             not       exceeding                  a total          of         thirty            (30)         days             in     any       one          calendar              year             and            not

           exceeding                 thirty          (30)       days           in any          one      continuous                        period             of     such         absence            shall         be      granted                     with

           pay       to any          employee                  requiring             such         leave        to satisfy                 military                obligations.


           Section            5.-         Special           Excusals


           Excused             time             accorded               to      other        personnel                employed                     by         the        City      under           circumstances                             such         as
           excusals            for        the      Dr.      Martin             Luther          King,          Jr. and               the       Senator               Robert          F. Kennedy                    funerals                  and         the
           Moon           Landing                    Observation                     Day          shall            be       granted                   equally              to     employees                    covered                      by         this
           Agreement.                     All     compensating                       days       off     shall           be subject                    to exigencies                 of the          Department.


           Section            6.-         Leave           to Attend               Hearings


           Individual                employee                   grievants              shall         be granted                    leave          with            pay      for     such          time         as is necessary                            to

           testify        at arbitration                    hearings.


           Leave          with            pay       shall         be        granted          to       three         (3)        employees                      who          are     named                grievants                 in    a group
           arbitration               proceeding,                     for      such      time          as is necessary                           for        them         to testify           at their          group              arbitration
           hearings.Leave                         with       pay        for     such         time       as is necessary                           to testify              at their          hearings              shall           be granted
           to employees                     who,          after        final      adjudication                     of proceedings                           under          Section           210,         paragraph                    2h of the
           Civil        Service             Law,          are determined                       not     to have              been           in violation                   of Section               210.



                                                                                     ARTICLE                            X      -    VACATIONS
           Section            1.


           The       Department                     shall        continue              to provide              authorized                       annual             vacations             of twenty-seven                           (27)           work
           days.          However,                     effective            September                  1, 2007              until         March               1, 2009             new        promotees                 to the               rank         of
           Captain            shall             accrue         six     fewer           annual           leave           days            per      annum.                  On      March            1, 2009,             all        employees
           shall        receive            annual           vacations                of twenty-seven                           (27)       work              days.


           Section            2.


           Employees                      may          select        individual                vacation              days            at the            time         vacations               are     picked             subject                   to     the
           exigencies                of the            Department.



           2012-2019CEA
                                                                                                                                   13
                                                                                                                                                                                                                             19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 16 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section           3.-      Accrual              of Vacation


           If the     Police              Department                 calls          upon             an employee                      in writing               to forego               the     employee's                  vacation          or

           any      part      thereof             that     portion                 up to a maximum                               of       three       weeks              of        vacation         shall          be carried            over
           until     such           time          as     it can          be        liquidated                 in     the        following                 calendar                 year      subject          to     the     following
           conditions:



                           (1)               the       selection              of     such            vacation              days        shall         be in the                discretion              of    and      subject           to the
                                             exigencies                  of the           Department;                      and



                           (2)               the       selection               of        such        days          in the           following                calendar                year      shall        be made              after     the
                                             regular         vacation                    picks;          and



                           (3)               the       utilization                  of    this          vacation               time         shall         be      restricted              to    the        months          of     January
                                             through             May           and        September                      through            November.



                           (4)               It    is     the      intention                    of      the        Police             Department                    to        allow          an    employee                 to        request
                                             permission                   to        accrue              vacation               consistent                 with          this         provision              and      to    grant          such
                                             requests            which              are reasonable.



                           ARTICLE                         XI        -    HEALTH                            AND                 HOSPITALIZATION                                                   BENEFITS

           Section           1.


           The      City           shall      continue               to        provide               a fully             paid         choice           of      health              and       hospitalization                    insurance
           plans       for        each       employee,                   not        to exceed                  100%            of     the     full        cost      of        HIP-HMO                  on a category                    basis.
           There       will         be an annual                  reopening                     period             during           the     term          of this         Agreement                   for    active         employees
           to exercise               their        choice         among               medical                plans.


           Section           2.


           Retirees           shall          continue             to       have             the         option            of     changing                 their         previous               choice         of     Health             plans.
           This      option           shall        be:



                           (a)               a one         time          choice;
                           (b)               exercised             only             after        one        year         of retirement;                      and

                           (c)               exercised             at any                time        without              regard           to contract               periods.


           The      effective              date         of change                  to a new               plan           shall       be the          first        day         of    the     month           three     months              after
           the     month             in    which           the     application                        has      been            received              by      the     New              York        City       Health             Insurance
           Program.


           Effective               with      the       reopener                period             for     Health               Insurance             subsequent                     to January              1, 1980          and         every
           two      years           thereafter,             retirees                shall            have          the     option            of     changing                  their       previous            choice             of    health



           2012-2019              CEA
                                                                                                                                 14

                                                                                                                                                                                                                                  19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 17 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           plans.        This          option                shall             be         exercised                  in     accordance                         with          procedures                  established                 by      the
           Employer.           The         Union             will         assume                the       responsibility                   of    informing                     retirees         of this         option.


           There      shall     be a sub-committee                                       with         representatives                      of both               the     City         and      the      Uniformed                Superior
           Officers       Coalition                   ("USOC")                      to    meet            and        discuss            issues            of      health            coverage             for     employees                  who
           retire     prior      to        the         age      of        55         and          have          health            benefits                coverage               from          another               employer.              The
           parties     shall         share            in the         savings                   generated.                 The      parties            may          agree            to expand                their     discussion              of
           issues     regarding              retiree            health              subject               to mutual              agreement.


           Section       3.


           a.          Effective                 July         1,       1983              and         thereafter,                the     City's              cost         for     each          employee                 and      for       each
                       retiree             under          age          65       shall             be       equalized               at      the        community                       rated         basic        HIP/HMO                    plan
                       payment               rate         as approved                           by        the       State        Department                       of     Insurance                 on    a category                 basis      of
                        individual                or family,                   (e.g.           the      GHI-CBP/Blue                          Cross             payment               for     family           coverage             shall      be
                       equal         to the            HIP/HMO                       payment                  for     family          coverage).


           b.           If a replacement                          plan          is offered                   to employees                   and           retirees            under         age       65 which            exceeds            the
                       cost       of       the         HIP/HMO                        equalization                     provided                 in        Section             3a,     the      City           shall      not        bear     the
                       additional                 costs.


           c.          The        City           (and          other            related                 Employers)                    shall          contribute                  on        a City            employee               benefits
                        program-wide                          basis             the            additional                  amounts                   of     $30          million              to        maintain              the      health
                        insurance                 stabilization                          reserve             fund         which            shall           be          used      to        continue             equalization                 and
                        protect            the        integrity            of        health             insurance               benefit.


                       The        health               insurance                     stabilization                    reserve            fund              shall         be      used:         to       provide           a sufficient

                        reserve;            to        maintain                 to        the      extent            possible            the      current                level         of     health           insurance             benefits
                        provided                 under          the        GHI-CBP/Blue                               Cross           plan;           and,         if    sufficient                 funds        are     available,              to
                        fund         new         benefits.


                        The       health               insurance                    stabilization                    reserve             fund             shall         be     credited               with       the     divisions              or
                        reduced             by the            Iosses            attributable                    to the          GHI-CBP/Blue                             Cross         plan.


           d.           Pursuant                 to     paragraph                    7 of           the      2005          MLC           Health                 Benefits             Agreement,                  notwithstanding
                        the     above,                in each             of    the            fiscal        years          2001        and          2002,             the     City         shall       not     make          the      annual
                        $35      million               contributions                           to the        health          insurance                stabilization                   fund.


           e.           In     the     event             that        there               is a Citywide                      or     program-wide                              health         insurance                 package          which
                        exceeds             the         cost         of        the        equalization                     and        stabilization                     fund         described                above,          the      parties

                        may       negotiate                  reconfiguration                              of this          package              which              in no event                 will      provide           for       costs       in
                        excess         of the             total        costs              of this            Agreement                  as set forth                    herein.             However,                 it is understood
                        that         the         CEA            will            not            be       treated             any         better             or      any          worse           than           any       other          union

                        participating                    in the            Citywide                     or      Program-wide                         Health             Program               with        regard         to      increased
                        health         insurance                    costs.



           2012-2019          CEA
                                                                                                                                 15


                                                                                                                                                                                                                               19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 18 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section       4.


           Where        an employee                is suspended                      without           pay         prior          to     disciplinary                    trial     for       disciplinary                    reasons
           for   more     than       30 days,            the     employee                  shall      receive             full      health              and       hospitalization                    benefit               coverage

           during       the      period          of      the       suspension                      following                the         first           30      days.              Where             an         employee                is

           subsequently              restored            to     full         pay      status,          as     of      the         date          of      suspension,                    the     employee                     shall     be
           restored      to full      health           and      hospitalization                      coverage               for        the      first        30 days             of the       suspension.


            Leection     5.     Health           Care          Flexible             Scending                 Account.


           a.           A flexible              health         care          spending              account           shall             be established                      after        July        1993            pursuant            to
                        Section          125      of     the     IRS          Code.           Those            employees                      eligible             for     New          York         City            health         plan
                        coverage            as     defined               on         page        32,         section              4(B)           of      the           1992        New          York                City       Health

                        Summary                 Program                 Description                     shall             be        eligible                 to         participate                 in         the         account.

                        Participating                 employees                    shall      contribute                  at      least          $260             per      year         up     to        a maximum                     of
                        $5,000        per       year.          Said          contribution                   minimum                    and       maximum                     levels          may         be modified                  by
                        the     MLC         Health             Advisory               Committee                    based           on        experience                   of     the     plan.            Any             unfunded
                        balance        may        be deducted                      from       final         salary        payments                     due        an employee.


           b.           Expenses            of the        account              shall         include           but        not      be limited                   to deductibles,                                                      co-
                                                                                                                                                                                                    co-insurance,
                        payments,               excess            expenses                  beyond              plan             limits,             physical                exams             and            health          related
                        transportation                 costs           for     vision,             dental,           medical                 and         prescription                   drug         plans             where         the
                        employee            and        dependents                   are covered.                    In no case                  will         any      of the        above           expenses                 include
                        those       non-deductible                     expenses               defined           as non-deductible                                 in IRS          Publication                  502.


           c.           An       administrative                    fee         of      $1.00            per         week               for       the          first       year         shall             be        charged            for
                        participation              in the          program.                  An       employee's                       participation                     in the         account                is irrevocable

                        during        a plan           year.            At     the         close       of     the     plan             year          any      excess             balance            in    an employee's
                        account          will     not     be refunded.



                                           ARTICLE                           XH       -     HEALTH                        AND                 WELFARE                              FUND

           Section       1.


           a.           Effective           October              31,         2009,          the       pro-rata             contribution                       shall        be      increased                  to     $1,500           for
                        each      employee.


           b.           Effective           February               1, 2015,                there      shall         be a $100                   per        year         reduction              in the           City's         active
                        and      retiree        Welfare           Fund             contributions.


           c.           Effective           September                   1, 2015,              there          shall        be       a $63               Welfare             Fund          reduction                   for     retirees
                        (new        retiree        welfare              fund          contribution                   amount                  will        be        $1,337          excluding                   contributions
                        from        the stabilization                   fund).




           2012-2019          CEA
                                                                                                                     16


                                                                                                                                                                                                                           19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 19 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                                                                                                                                                      employees'
           d.          Pursuant                to      its     commitment,                      the       CEA               will          continue              to    provide               benefits          to
                       domestic                partners.


           e.          To        the     extent              permitted              by     law,           part         of        the       amounts              so        contributed                may         be     applied           to
                       maintain                an          appropriate               legal        services                   plan,             pursuant              to     the       terms          of      a supplemental
                       agreement                    between            the     parties          as approved                         by the             Corporation                 Counsel.


           f.          Effective                November                       1,     2003,            employees                           who            have            been         separated                 from          service
                       subsequent                     to      December               31,        1970,            and          who              were        covered               by     the        Health          and        Welfare
                       Fund            of the         Captain's              Endowment                      Association                          at the        time        of such            separation              pursuant            to
                       a     supplementary                           agreement                between                   the          City          and         the        CEA          shall         continue             to        be   so

                       covered,               subject              to the      provisions                 of Section                      l(a)      and      (b)      hereof,          on the            same      contributory
                       basis           as incumbent                     employees.                    Contributions                              shall      be made                only        for       such      time        as said
                       individuals                    remain           primary           beneficiaries                       of the New                     York          City        Health         Insurance                Program
                       and       are entitled                  to benefits               paid       for     by the                 City        through             such      Program.


           g.          Civil           Legal          Representation                          Fund


                       Effective               November                  1, 2003,             the      City        shall            continue               to contribute                   $75       per     annum            for     each
                       active           Employee                    to the      Welfare               Fund         to the              civil        legal       representation                     fund       pursuant              to the
                       terms            of     a supplemental                          agreement                   between                       the     City         and         Union            as      approved             by       the
                       Corporation                     Counsel.                While          these         funds                shall         be administered                        by     the     applicable               Welfare

                       Fund,           they           are     to be maintained                         in a separate                        account             and        shall        not        be commingled                      with
                       the       other         monies                received            by     the        Welfare                   Fund.               Only        the     $75           provided              above         may        be
                       used        for        civil          legal     representation.                       No         additional                     monies             from        the     Welfare              Fund        may       be
                       used        for       civil          legal      representation.


           h.          Such            payments                shall     be made                pro-rata               by the             City         every         twenty-eight                  (28)      days.


           Section         2.


           Where       an        employee                     is     suspended                without              pay              for          disciplinary                reasons               and      is     subsequently
           restored        to full           pay       status         as of the           date        of the            suspension,                      the     employee                  shall         receive       full     Health
           and    Welfare          Fund             coverage             for     the      period            of the            suspension.


           Section         3.


           This      Agreement                  incorporates                   the       terms         of        the        May            5, 2014              Letter           Agreement                  regarding               health
           savings         and     welfare                 fund       contributions                   between                    the      City         of New             York         and         the     Municipal                Labor

           Committee,              as appended                       to this        agreement.




           201 2-2019           CE A
                                                                                                                             n                                                                                                 190
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 20 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                 ARTICLE                                 XIII           -    ANNUITY                                 FUND

         Section                1.


         a.                 Effective                       May           1, 2011,                the        City          shall            contribute                   for        each          employee,                    on      a twenty                   eight

                            (28)            day            cycle          basis,            a pro-rata                daily            contribution                       for        each             working                day      for         which           such
                            employee                         is    paid         by         the      City           which              amount                    shall     not         exceed:                  $ 3,533.68                   for       a Captain
                            detailed                   as a Deputy                         Chief;            $ 3,486.70                      for       a Captain                    detailed                as an        Inspector;                   $3,437.11
                            for         a Captain                        detailed             as       a Deputy                      Inspector;                   $2,189.53                    for          a Captain               with          less        than          5
                            years               of     service             as a Captain;                          $3,390.13                  for           a Captain                with        5 or          more        years            of     service            as a

                            Captain;                       $1,539.53                  for        the     first        five           years             of       service             for        a Captain                 promoted                  on       or    after
                             September                            1, 2007;            $3,452.77                    for      a Surgeon                        detailed              as a Chief                  Surgeon;               $3,348.37                   for        a
                             Surgeon                       detailed             as         a Deputy                 Chief              Surgeon;                    and         $3,233.53                     for        a Surgeon                  and         Police
                             Surgeon..


          b.                 Effective                     September                       1, 2015,               there         shall            be a $1,140                   per         year         annuity              reduction                for        newly
                             promoted                       Captains                  in    their         first          5 years              of       service            (new             annual              annuity              contribution                     will
                             be        $399.53).



          Section               2.


          Where             an employee                             is suspended                       without              pay         for        disciplinary                      reasons                and      is subsequently
          restored               to full              pay         status         as of           the     effective                   date         of       the     suspension,                        the     employee                shall           receive
          full        Annuity                   Fund          coverage                 for       the       period               of    the        suspension.



                                                                                             ARTICLE                                 XIV               -    GENERAL

          Section                1.-                                    Facilities
                                            Parking


          It     is    the           intent            of         the      Department                        to     make              available                    without                liability             to      the        City,          City-owned

          property                   and         on-street                  locations                  adjacent                 to,     near               or     part        of     police                 stations          or      other           command

          locations,                       as        parking                facilities                 for         the          personal                     cars        of         employees.                           A     single              designated
          representative                              of     the         Department                      and        a single                designated                    representative                           of    the       CEA            will        survey
          locations                   in        the        vicinity             of     the        station            houses                 to     determine                   what             space           is available                    which            could

          reasonably                       be        used          for     police            parking               and,          where             such            space           exists,             the     Department                       and      the      CEA
          will        jointly              request                 of     the        appropriate                   City          agency                    designation                of        such          locations.               This           expressed
          intent           of        the        Department                      does          not        imply             any         obligation                   or commitment                               on      the    part         of     the        City          or
          the         Department                           to make              available                any        such             location                or parking                   facilities.                Where            such         property                 is
          provided                   and         so designated                         for        this       purpose,                  the        City           shall        not     be        obligated                to improve                     the      same,
          nor         to    maintain                       it for         parking.               The         City          need             not        continue                to     provide                 such        property                for       parking
          when             the        City,           in its          discretion,                 decides                to make                 a different                  use         of    it.




          2012-2019                  CEA
                                                                                                                                              18
                                                                                                                                                                                                                                                         19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 21 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           All     inquiries         or complaints                          from          employees                      concerning                     the    subject            matter             or    application             of     this
           Section        shall      be referred                 directly                 to the CEA                     for      investigation                     and     review.                 The      CEA        shall      screen
           and     thereafter            shall        present               only          those             inquiries                 or     complaints                 which            it believes               are justified               to
           the     Commanding                       Officer             of        the          Office             of      Labor                 Relations            of     the       Police               Department              or      the

           Commanding                   Officer's              designee                   for     discussion                    and         possible           adjustment.


           This     Section          shall       not      be subject                    to the          grievance                     procedure.


           Section         2.-     Maintenance                         of Facilities


           All     command               and         other           Departmental                            places              of        assignment                 shall        have             adequate            heating,           hot
           water      and        sanitary            facilities.                  The           Union              shall          give           notice        to     the        Department                   of     any       failure         to
           maintain            these       conditions.                       If     not          corrected                   by        the       Department                   within            a reasonable                   time,       the
           Union       may        commence                    a grievance                       at Step3                ofthe              grievance            procedure                 concerning                  that     failure.


           Section         3.-     Private              Hospital                  Acc:rs:fatisr.s                                     for       Line-of-Duty                     Iniuries


           It    is the     intent        of     the          City          to     use          its    best            efforts             to    secure         private            room             accommodations                        in     a
           hospital         for      employees                   injured                  in     the        line         of       duty.            This         section            shall            not     be       subject        to     the
           grievance             procedure.


           Section         4.-     Information                       Exchange


           a.             The       Department                       agrees               to      furnish                the       CEA             with         a copy              of        all     Orders,            Department
                                                                     Door"
                          Bulletins,             "Open                                    issues,            and          Press              Releases.                The         details             of     delivery           shall          be
                          worked          out       between                 the      parties.


                          The       Department                       will         provide                   on      a semiannual                          basis           a computer                      printout           containing
                          names          and     addresses                   ofemployees,                              listed         alphabetically.


           b.             The      CEA           will         provide               the         Department                        with           a copy         of        CEA         publications,                    bulletins          and
                          press      releases.


           Section         5.-     Meal          Areas


           A representative                    of       the     Department                            and        a representative                         of    the       CEA          will         meet          to determine                 an
           adequate              meal       area         for         employees                        within             each              command               and          other           Departmental                     places          of
           assignment.               This        does         not       contemplate                         rebuilding                     or extensive               remodeling.


           Section         6.-      Personal              Folder


           a.             The      Personnel                  Bureau               will         provide                the       Union             with        a list       of    categories                 of      items      included
                          in the        Personal               Folder             with           an indication                         of       those     confidential                   items            which        an employee
                          is not        permitted              to review.



           2012-2019           CEA
                                                                                                                                  19

                                                                                                                                                                                                                                           90011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 22 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           b.               Employees                  may        view           their        folders              on normal                business             days       between               the       hours        of   9 A.M.
                         and           5 P.M.             by     appearing                    in        person        at the           Employee                  Management                       Division,              Personnel
                            Bureau,              10th          Floor,           Police             Headquarters.                       To      avoid             delay,           employees                   should          call      the
                            Employee                 Management                       Division               at least         one       day        in advance.


           c.            The           Department                    will,           upon          written           request           to     the      Chief           of    Personnel                  by      the      individual

                         employee,                   remove               from        the
                                                                                        Personal    Folder                             investigative                   reports           which,          upon           completion
                                                                                                "exonerated"
                            of the        investigation,                     are classified                                                   and/or          "unfounded".


           Section           7.-        Fixed         Post        Duty


           A commanding                          officer             may         limit         fixed          post        duty         for     a single             employee                 to        a single           four-hour
           period.


           Section           8.-        Meal         Scheduling


           Employees                   shall       not       be assigned                     meals           as a matter                 of        practice            during         either            the     first     hour          and
           one-half              or     last     hour          and        one-half                 of     their      tours.            In     cases         of     emergency                    this        practice          may        be
           altered.


           Section           9.-        Lumn            Sum          Payments


           Where            an        employee              has       an entitlement                        to      accrued            annual          leave           and/or            compensatory                     time,         and
           the      City's            fiscal       condition                 requires               employees                   who          are     terminated,                  laid      off        or     who        choose           to
           retire      in     lieu       of      layoff         to      be removed                       from       the      payroll           on     or      before          a specific                date,         or where           an
           employee                reaches            the       mandatory                   retirement                age,       the        Employer              shall         provide            the        monetary               value
           of     accumulated                    and        unused              annual              leave          and/or        compensatory                      time           allowances                  standing            to    the
           employee's                   credit        in a lump                 sum.               Such       payments                shall         be in accordance                        with         the     provisions               of
           Executive                  Order       30,       dated         June         24,         1975.


           Where            an employee                     has       an entitlement                        to terminal                leave          and        the     City's           fiscal        situation             requires
           that     employees                   who       are terminated,                          laid      off     or retired              be removed                 from        the      payroll            on or before                  a
           specific           date,        or     where              an      employee                   reaches           the      mandatory                  retirement                 age,      the        Employer                shall
           provide            a monetary                    lump          sum         payment                for      terminal               leave      in accordance                       with         the     provisions               of
           Executive                  Order       31,       dated          June        24,         1975.


           A.


           The       resolution                of the          Board            of    Estimate               of the         City       of New              York         dated         June         27,        1957,       states        the
           following:


                            Members                of     the        Force            shall         be granted                  terminal              leave        with         pay        upon          retirement               not     to
                             exceed            one      month             for        every          ten years             of service,                pro-rated              for       a fractional                part        thereof
                            provided,                however,                that      no      terminal              leave         shall       be granted                   to an employee                      against          whom



           2012-2019             CEA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 23 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                           departmental                   disciplinary                   charges             are pending.


           Effective            February            1, 2015,              such       employees                     as described                    in the         Resolution                    above            and         are entitled
           to    payment             and      who             are     members               of        the     CEA              shall         now         be entitled                to                                        choose           the
                                                                                                                                                                                            voluntarily
           option         of      a one-time                  lump       sum         payment                 as their             terminal                leave          benefit           in        lieu        of      their       current
           terminal            leave       benefit             prior      to      retirement.                 Such             payments                  shall          be made              as soon                  as practicable
           after      retirement.             In        the     event        that        a change               in      legislation                 is needed                 to effectuate                      this         agreement,
           the     parties        agree       to jointly                support           the     necessary                legislation                   to implement                      these        terms.


           Section           10. - Interest                   Payments


           Interest          on     wage           increases              shall          accrue             at the        rate         of     three             percent          (3%)           per         annum                from          one

           hundred-twenty                    (120)            days       after       execution                 of       this      Agrccmeñt                      or one          hundred-twenty                               (120)         days
           after     the       effective           date        of the        increase,                whichever                  is later,           to the            date     of actual               payment.                     Interest
           on      longevity           and         step-up              increments,                   differentials                    and       holiday                pay        shall         accrue               at      the     rate      of
           three      percent          (3%)         per         annum            from       one         hundred-twenty                             (120)          days         following                    its earning                 or one

           hundred-twenty                    (120)            days       after       the        execution                of      this        Agreement,                   whichever                    is later,              to the        date
           of    actual          payment.                Interest          on       overtime                 pay        shall          accrue            at the          rate       of     three            percent                (3%)        per
           annum           from        one        hüñdred-twenty                         (120)          days         following                 its earning                    or one            hundred-twenty                            (120)
           days       following              the        employee's                  submission                     of     an      overtime                  report,           whichever                     is     later.            Interest
           accrued             pursuant            to     this         paragraph                shall         be        payable              only          if     the     amount                of      interest               due        to    an
           individual             employee                exceeds            five        dollars            ($5.00).


           Section             11. - Lavoffs


           Where           layoffs         are scheduled                   the      following                 procedure                  shall           be used:


           1.              Notice          shall        be provided                 to the            appropriate                 Union             not         less     than       thirty           (30)        days          before          the
                           effective          dates           of such          projected                layoffs.


           2.              Within           such          30-day           period               designated                 representatives                          of     the       Employer                      will            meet        and
                           confer          with         the     designated                representatives                        of      the       appropriate                  Union            with            the         objective           of

                           considering                  feasible          alternatives                  to all       or part            of such                 scheduled            layoffs,                including                but      not
                           limited           to     (a)         the       transfer              of      employees                       to     agencies                  with         retraining,                       if     necessary,
                           consistent              with         Civil      Service               Law         but        without              regard             to Civil           Service             title,          (b)     the      use of
                           Federal          and         State        funds        whenever                   possible             to retain              or reemploy                     employees                     scheduled                for

                           layoff,          (c)         the         elimination                 or      reduction                  of        the         amount               of      work             contracted                     out        to
                           independent                   contractors                and         (d)     encouragemcñt                          of        early         retirement               and         the        expediting                of
                           the     processing                 of retirement                 applications.


                           When         a layoff               occurs,            the      Department                     will          provide             the         Union            with         a list          of      employees
                           who       are     on         a preferred               list     with         the     original                date        of    appointment                      utilized              for         the    purpose
                           of such          layoff.




           2012-2019             CEA
                                                                                                                          21

                                                                                                                                                                                                                                    1900
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 24 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section         12. - Public                 Transportation


           The      City          and        the     CEA               will          use     their         best           efforts         to     effect         free         transportation                  on        buses           and
           subways            for    police          officers.


           Section         13. - Polveraphs


           The        current           practice              concerning                       the         use        of         polygraphs                in     internal                investigations                  shall          be
           maintained               during           the     term             of this       Agreement.


           Section         14. - Probationary                                  Period


           If an employee                     who       is in the               civil       service           title         of     Captain           satisfactorily                  completes              six     (6)      months
           of     probation,                 after         being              promoted                to      the           rank         of      Captain,              his                                        officer
                                                                                                                                                                                commanding                                          may
           recommend                 that      the     employee                      be granted              permanent                   status.


           Section         15. - Performance                                  Compensation


           The      City          acknowledges                         that          each      of     the        uniformed                    forces       performs                  an     important              service             that
           reflects        the      diverse            missions                 of the         City's            uniformed                    agencies.            In order               to reward           service             of     an
           outstañdiñg,                 exceptional                     nature,             each       of      the         uniformed                agencies             will         establish             a performance
           compensation                    program                to     recognize                  and      reward               such         service,         tailored             to the        unique          missions              of
           the    individual               uniformed                   agency.


           The        parties            agree             that          additional                  compensation                         may          be        paid           to        employees                 performing
           outstanding,                 exemplary,                     difficult            and/or           unique               assigñmcats.                   The          City        will     notify          and       discuss
           with       each        affected           union             of      its    intent         to pay           such          additional             compensation                      and     the     individuals                 to
           be compensated.


           The     criteria          for      the     granting                 of performance-based                                  compensation                     shall      be based            upon          outstanding
           performance                  in the        work             assigned,              and/or          performance                      of   unique            and      difficult           work.


           The      performance-based                              compensation                        payments                     provided           for       in    this      section            shall         be    one-time,
           non-recurring                   cash        payments                      subject          to     applicable                  pension           law.          An          employee               can        receive           no
           more       than        one        payment              annually.


           This       provision                shall         not            affect          any       existing                   productivity              programs                  covered            in        any       existing
           collective             bargaining                agreements.                       Nor          shall          this      provision             be construed                    to waive           any        obligation
           of the City              to negotiate                  over         future         productivity                       programs            as required                by applicable                 law.



                                                                        ARTICLE                            XV         -    UNION                    ACTIVITY

           Section           1.


           Time         spent           by     CEA           officials                  and         representatives                       in     the      conduct              of         labor     relations               shall        be



           2012-2019           CEA
                                                                                                                             22

                                                                                                                                                                                                                          1900
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 25 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           governed             by      the     provisions             of     Mayor's                  Executive              Order            No.     75,     as amended,               dated        March            22,
           1973,      or        any        other        applicable             Executive                 Order           or       local        law,     or     as otherwise               provided              in    this
           Agreement.                      No       employee                shall        otherwise                    engage             in    CEA           activities         during         the       time          the
           employee              is assigned               to the      employee's                     regular          duties.


           Section         2.


           The     parties            shall        explore         a further            clarification                   of     departmental                  rules        and   procedures               to     enable
           CEA       delegates                and      officers        to represent                    properly             the     interests          of the        employees.               An     appropriate
           departmental                 order          in this      regard          shall        be issued.



                                                            ARTICLE                         XVI          -    NO DISCRIMINATION

           In accord            with        applicable              law,     there          shall        be no discrimination                           by     the    City      against        any       employee
           because          of CEA              activity.



                                               ARTICLE                      XVII             -    NIGHT                   SHIFT                 DIFFERENTIAL

           Captains             shall       receive          a differential              of ten              (10)      percent           for    work         performed           between           the    hours         of
           4:00      P.M.        and       8:00        A.M.        provided            that           such       work        is performed               as part        of an approved                 duty       chart.



                  ARTICLE                          XVIII           -   GRIEVANCE                                    AND            ARBITRATION                                  PROCEDURE

           Section          1. - Definitions


                                                                                                                                   "grievance"
           a.           For          the      purposes            of this       Agreement,                    the term                                       shall    mean:



                        (1)                 a claimed              violation,           misinterpretation                           or    inequitable             application            of    the    provisions
                                            of this         Agreement;


                        (2)                 a claimed             violation,           misinterpretation                           or misapplication                   of the     rules,       regulations               or
                                            procedüies                 of       the         Police               Department                     affecting            terms        and          conditions                of

                                            employment,                    provided              that,        except          as otherwise              provided             in this      Section             1(a),    the
                                                  "grievance"
                                            term                                 shall           not     include            disciplinary              matters;


                        (3)                 a claimed               improper                holding              of     an        open-competitive                    rather       than        a promotional

                                            examination;


                        (4)                 a claimed              assignment                    of    the       grievant           to    duties        substantially             different           from           those
                                              stated       in the      grievant's                job     title        specification.




           2012-2019            CEA
                                                                                                                       23




                                                                                                                                                                                                         1900
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 26 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                                                                                                                  Officer"
           b.            For       the         purposes              of     this        Agrccmcat                   the         term,         "Commanding                                               shall          mean         the
                         immediate                   Commanding                     Officer            of the aggrieved                        employee.


                                                                                                                                                                 Officer"
           c.            For     the          purposes              of this        Agreement                 the         term      "Reviewing                                        shall         mean         the      superior
                         officer          in charge              of the        next        higher         command                   or level              above        a Commanding                           Officer.


                                                                                                                                   "Board"
           d.            For     the          purposes              of this        Agreement                 the         term                            shall        mean         the    Personnel                  Grievance
                         Board            to     be     composed                   of    three         (3)      members,                  as        follows:                a Deputy               Commissioner                       or
                         other         designee                of     the     Police            Commissioner,                           who         shall        be     Chairman                   of    the        Board,           the
                         Chief           of    the      Department                  or the        Chief             of     the     Department's                       designee,            and          the     President             of
                         the     Union            or the         President's               designee.


                                                                                                                                   "grievant"
           e.            For       the        purposes              of this        Agreement                 the         term                                shall          mean         an employee                    or group
                         of employees                    asserting             a grievance                   or the         Union          or both,              as the        context          requires.


           Section        2.


           The       availability               of      the      grievance                or    arbitration                    procedure                 shall     not        justify         a failure                to    follow
           orders.


           Section        3.


           a.            Every            grievant             shall        have         the     right         to    present             a grievance                   in     accord          with            the     procedure
                         provided               herein          free       from         ccercicñ,              interference,                  restraint           or reprisal.


           b.            The        informal             resolution                of differences                    of grievances                       is urged           and     encouraged                      at all    levels
                         of supervision.


           c.            Commanding                           Officers              and         Reviewing                      Officers              shall        promptly                consider                   grievances
                         presented                to them            and,      within           the      scope            of their        authority               take        such       necessary                  action         as is
                         required              herein.


           d.            Commanding                           Officers,            Reviewing                   Officers                 and        members               of       the     Personnel                   Grievance
                         Board            shall         consider            objectively                  the        merits         of     grievances                   with        due       consideration                    to     the
                         harmonious                     interrelationship                       that      is sought                 to        be     achieved               among            all        members               of     the
                         force       and         for     the        good      of the           Police          Department.


           e.            Any        employee                   may        present          the      employee's                     own         grievance               thicügh            the       first       four        steps      of
                         the       grievance              procedure                 either        individually                    (with            the     aid    of     the      employee's                    own         counsel
                         if the        employee                 so chooses),                   or through                 the     Union,            provided             however             that        the        Union          shall
                         have        the        right     to have             a representative                      present             at each           step     of the          grievance                procedure.




           2012-2019CEA
                                                                                                                          24




                                                                                                                                                                                                                     19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 27 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section               4.


           Under           the        grievance               procedure                     herein,           a grievance                     must          be initiated              within         90 days                                      the
                                                                                                                                                                                                                           following
           date       on          which             the      grievance                    arose          or     the       date           on      which              the     grievant             should                                     have
                                                                                                                                                                                                                   reasonably
           learned              of     the         grievance               or the             execution                 date         of       this     Agreement,                    which           ever      date          is the        latest.
           Grievances                      shall       be processed                       according                  to the         following                    procedure:


           STEP            I.


           A grievant                      shall       present             the         grievance                  to     the        Cemmsñding                          Officer            either         orally        or       in    writing.
           The  Commanding                                Officer              shall         carefully                consider             the        matter,           make         a decision              thereon             and      advise
           the grievant  of the                            decision                 within          five        (5)     days         of the           grievance's                   submission.


           STEP            II.


           If the      grievance                     is still       not         satisfactorily                    adjusted,                at STEP                 I, the     grievant              may      seek          the     following
           review               within              ten      days          aher             receipt             of      the         Step         I decision.                    The         grievant               shall         reduce           the
           grievance                  to writing              on         Form             P.D.         158-151               (in     triplicate),             setting  forth   a concise    statement   of the
           grievance                  and        the      results          of        the        proceedings                   at Step            I.        The grievant      shall  forward     two copies   to
           the     appropriate                      Reviewing                   Officer             and         retain             one     copy            for     personal           use.          The                                 Officer
                                                                                                                                                                                                             Reviewing
           shall       forward                     one       copy              to     the        Commanding                           Officer,                   requesting            the       Commanding                           Officer's
           comments.                     The        Reviewing                       Officer         shall            carefully             consider                 said grievance,                  make           a determination,
           and      notify             the       grievant                and        the      Commanding                            Officer            of    the      Reviewing                Officer's              decision             within
           ten     (10)          days          following                 receipt           of the          grievance.


           STEP            III.


           If the      grievance                     is still            not        satisfactorily                    adjusted,               the      grievant             may,        not      later       than          ten     days      aRer
           notification                    of the Reviewing                            Officer's                decision,                 seek        further           review         as follows:


           The       grievant                  shall         prepare                 a report              on        P.D.          158-151                 (in     quintuplicate)                   setting           forth           a concise
           statement                  of      the    grievance                  and          the       results          of     the        proceedings                     at Step       I and         II.     The          grievant         shall
           forward                four        copies          of the            report           through               official           channels                 to the      Chairman,                  Personnel                Grievance

           Board,           retaining                  one      copy            for       personal              use.          The         Board             shall       forward            one      copy        to the           Reviewing
           Officer,               requesting                 the     Reviewing                      Officer's                comments                      thereon.           The       Personnel                  Grievance              Board
           shall      meet               at     least        once          a month                 on      a date             designated                    by      the     Chairman.                 At      each           meeting,             the
           Board           shall              consider             all     grievances                    which,               at least           five            days       prior      to     such          meeting,               have      been

           properly                  referred             to the          Board.                The        grievant                may         choose               to have          the      grievant's              representatives
           present              at the         meeting,              at which                   time       oral        and         written            statements              may          be presented.


           The      Board                shall       carefully                 consider                said       grievance,                   make              a determination                    and      notify          the      grievant,
           the     Commanding                             Officer              and        the      Reviewing                  Officer,               in writing,              of     its decision              within            seven       days



           2012-2019                  CEA
                                                                                                                                     25




                                                                                                                                                                                                                                      19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 28 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           after        the         meeting             at which              the     grievance                   is considered.


           It is understood                            and      agreed              by      and       between               the     parties            that      there            are        certain           grievable              disputes
           which              are        of    a Department                        level         or of         such       scope           as to make                 adjustments                    at Step I or Step II of
           the     grievance                    procedure                  impracticable,                       and,      therefore,              such          grievances                       may be instituted  at Step
           III     of     the        grievance                 procedure                   by      filing         the      required          written              statement                      of    the     grievance              directly
           with          the         Chairman                  of      the        Personnel                 Grievance                  Board;           the       Chairman                       or      Chairman's                 designee
           shall         convene                  a meeting                   of     the          Board           within           five     (5)        working                   days            following                receipt          of     the
           grievance,                    and          the     Board           shall         render              its     decision           within             five         (5)     working                   days       following                that
           meeting.


           STEP               IV.


           Where              the        grievance                 is not         satisfactorily                  adjusted              at Step         III,     the        grievants                   may,        not     later      than           30
           calendar                 days         after        notification                  of     the         Board's           decision,             request              that       the        grievance                be referred                to
           the          Police                Commissioner                          for         determination;                      and          the      Police                 Commissioner                             shall       make              a
           determination                         within              ten     working                days          following               receipt         of         the        grievance.                   This         determination
           shall         be made                 after        appropriate                  consultation                   with       any     or all            parties           to the           grievance,                including             the
           Chairman                      of     the      Board             and/or          the      Board             members;              and        copies              shall           be sent           to the           grievant           and
           the     Union.


           Grievances                         which          affect         substantial               numbers               of employees                       may         be compressed                          by      elimination                 of
           the     fourth                Step     of the            Grievance                Procedure.


           Section              5.


           At      every             step        of         these      procedures,                    the        grievant           and       the       officer             considering                      the       grievance                shall
           work           for       a satisfactory                    adjustment.                    At        any      step,      the     Commanding                            Officer,              the     Reviewing                 Officer
           and          the     Board             shall         have          the         right      to        sunnuou             the     grievant              and            any        and         all   persons              considered

           necessary                     to      equitable                  adjustment                   of       the      grievance.                    Proceedings                         shall           be        informal.                 The
           Chairman                      of     the         Personnel               Grievance                   Board           shall      take        such           steps           to     implement                    the     provisions

           concerning                         grievances               as are            necessary                for     the      proper         and          effective               operation                  of    the       procedures
           provided                  for        herein.              The      Chairman                    shall         resolve           questions              as to jurisdictional                               responsibility                    of

           Commanding                            Officers              and         Reviewing                    Officers           and      shall        work              out        the        operational                details        of     the
           program.                      For     these          purposes,                 the      Chairman                shall         issue      orders            and          instructions                   through           the     Chief
           of the          Department                        not      inconsistent                  with         the     provisions               of this            Article.


           Section              6.


           The          grievance                  procedure                  established                   hereinbefore                   is designed                     to    operate                within          the       framework

           of,      and             is    not         intended               to     abolish               or      supersede               existing              rules            and         procedures                    providing               for
           additional                     methods               of     redress.                   These           include,          but      are        not          limited               to,        the    existing             rights         of     a



           2012-2019                 CEA
                                                                                                                                  26




                                                                                                                                                                                                                                    1900
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 29 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           grievant            to request                   an interview                      with         the      Police             Commissioner.
           Section             7.



           Any        and           all     of     the            foregoing                  grievance                   steps         may           be     waived             by      the     written               consent             of         both
           parties.


           Section             8.


           Within             twenty              (20)        days          following                  receipt             of        the     Police          Commissioner's                          STEP            IV        decision,              the
           Union          shall            have             the     right         to         bring          grievances                     unresolved               at      STEP          IV       to      impartial                 arbitration
           pursuant              to        the     New             York           City          Collective                     Bargaining                   Law       and       the      Consolidated                          Rules          of      the
           New                                                                                                                                                                                    days'
                      York            City         Office            of      Collective                     Bargaining.                      In addition,                upon         ten  (10)                           written             notice
           to the        Union,              the       City         shall         have          the        right         to bring    directly                    to arbitration                   any       dispute             between               the
                                                                                                                           "grievance"
           parties            concerning                     any      matter                 defined              as a                                      herein.            The       City           shall        commence                       such
           arbitration                by     submitting                     a written                request              therefor             to the           Office         of Collective                    Bargaining,                   with          a

           copy       to the              Union;             and      the        matter              shall         proceed              pursuant                to the        Consolidated                    Rules            of the        Office
           of Collective                    Bargaining.


           A permanent                       rotating               Panel          of         five         (5)     Arbitrators                  shall           be established,                    drawn           from          the      official
           panel         of     the        Office             of    Collective                   Bargaining,                         as agreed              to by        both        parties.              The       members                   of     the
           Panel         shall            be assigned                 on a rotating                        basis          to arbitrate               all    grievances                under          this       Section.


           The       assigned                Arbitrator                   shall         hold          a hearing                  at a time                 and     place        convenient                  to the             parties         and          a
           transcript                shall             be     taken              unless              the         taking           of        a transcript                 is     waived             by         both         parties.                 The
           Arbitrator                 shall            attempt              to     issue             an          award           within              ten     (10)        days          after         the        completion                    of      the
           hearing.


           The       City           and      the        Union             shall         each          pay          50%          of     the     fees        and      expenses             of       the      Arbitrator                 and      of      all
           other         expenses                 incidental                to such              arbitration.                        The      costs         of one          copy       for     each           party        and         one         copy
           for     the    Arbitrator                    ofthe         transcripts                     shall         be borne                equally             by the        parties.


           Section             9.


           In the        case             of grievances                     falling            within              Sections                I(a)(1)         or     I(a)(2)        of this           Article,              the    Arbitrator's

           decision,                and      order            or award                 (if     any),             shall         be limited              to the        application                  and       interpretation                     of the
           collective                 bargaining                     agreement,                       rule,             regulation,              procedure,                    order         or      job         title         specification

           involved,                and          the     Arbitrator                shall         not         add         to,     subtract             from,        or modify                 any        such       Agreement,                       rule,
           regulation,                    procedure,                 order         or job              title         specification.                        An      Arbitrator's                award             shall          be     final         and

           binding             and          enforceable                     in     any         appropriate                      tribunal              in    accord            with       Article            Seventy-five                       of     the
           Civil         Practice                Law         and      Rules,                 except              that     awards             as to grievances                        concerning                  assignment                    of     the
           grievant             to duties                substantially                       different               from            those      stated           in the        grievant's               job       title        specification
           or the         use         of     open-competitive                                 rather             than          promotional                  examinations                     shall         be final             and      binding



           2012-2019                CE A
                                                                                                                                       27




                                                                                                                                                                                                                                         19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 30 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           and     enforceable                    only         to the           extent        permitted                 by     law.       An        Arbitrator                          provide          for     and         direct
                                                                                                                                                                               may
           such         relief         as the        Arbitrator                 determines               to      be necessary                   and       proper,          subject            to the        limitations              as
           set forth             above         and       any        applicable              limitations                 of the         law.


           Section           10.


           The      time          limits        contained                 in this        Article         may           be modified                  by mutual             agreement.                  In the      event            that
           the     Department                     fails        to    comply               with        the        time         limits          prescribed             herein,            the     grievance                            be
                                                                                                                                                                                                                        may
           advanced                   to the    next       step.



                                               ARTICLE                          XIX-             LINE-OF-DUTY                                       DEATH                      BENEFIT

           In     the     event,           an     employee                    dies      because             of      a line-of-duty                   injury         received             during         the      actual            and
           proper          performance                    of police               service      relating                 to the         alleged         or actual               commission               of     an unlawful
           act,     or      directly              resulting               from          a characteristic                      hazard           of     police         duty,           through           no      fault         of     the

           employee's,                    a payment                 of        $25,000         shall         be made               from         funds       other          than        those      of     the     Retirement
           System            in        addition           to    any           other      payment                 which            may     be        made         as a result              of    such         death.               Such
           payment                shall         be      made             to     the     beneficiary                 designated                 under          the        Retirement               System              or,     if     no

           beneficiary                  is so designated,                       to the      estate          of the deceased.



                                                        ARTICLE                          XX-            DEATH                      BENEFIT                      -   UNUSED
                                                                LEAVE                     AND            COMPENSATORY                                                TIME

           If     an employee                     dies      while              employed             by        the      City,        the       employee's                 beneficiary              designated                  under
           the     Retirement                   System              or,       if no      beneficiary                   is so designated,                   the       deceased's                estate         shall         receive
           payment                in cash         for     the       following              as a death               benefit:


                                                                                                                                                days'
           (a)              All        unused           accrued               leave      up to a maximum                            of 54                     credit;


           (b)              All         unused            accrued               compensatory                     time        earned            subsequent                 to    January           1,     1971          which          is
                            verifiable               by official                Department                  records            up to a maximum                           of two        hüñdred           (200)          hours.



                                                      ARTICLE                           XXI         -    INDEMNITY                                  OF SURGEONS

           Section               1.


           The      City          shall        save       harmless                and     indemnify                 each          Surgeon           for    any       claim,           action      or proceeding                     for
           damages                    and/or         personal                 injury      arising             out       of     a negligent                act       or     failure        to     act     or      tort        which
           occurred               when          a Surgeon                 was         discharging                the     Surgeon's              duties          within          the     scope         of the      Surgeon's
           employment.




           2012-2019CEA
                                                                                                                             28




                                                                                                                                                                                                                19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 31 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section            2.


           The       foregoing              is conditioned                upon          the     following:



           (a)               Each        employee              hereunder              shall         promptly             forward             to the         Office          of      Deputy          Commissioner
                             for     Legal       Matters,           Police           Department,                 any      summons,                    notice,         demand,              complaint,                 process
                             or     pleading,         of       whatsoever                   nature,          pertaining            to       claims,          actions           or     proceedings                    received
                             or served          upon        them         or each             of them.           The       Police            Department                 will         forthwith             forward          such
                             summons             or notice            to the         Corporation                Counsel.



           (b)               Each        employee              hereunder               shall         cooperate             fully        in     aiding           the       City       to    investigate,                adjust,
                             settle      or defend             each      claim,         action          or proceeding.



           (c)               The      defense         of all       claims,            actions          and      proceedings                   within         the      purview              of this         Article         shall
                             be conducted                 by    the      City.          The         Corporation                Counsel               of     the      City        shall      appear             and     defend
                             such      actions        and       proceedings                   on      behalf        of each          employee                covered              hereunder.



           (d)               No settlement                 shall       be made               without           the     approval               of     the     City,        including               the     Comptroller,
                             and       in    accordance                with           procedures                 previously                  employed                  to      settle        actions             involving
                             municipal             employees.


           In the           event      of    any      appeal          from           a judgment                against         a Surgeon                   hereunder,               the    City         will      promptly
           satisfy          the judgment                  or stay        the     execution                 thereof        by       filing          the     appropriate                bonds         or     instruments,
           so that          execution            shall      not       issue      against             the     Surgeon.


           Section            3.


           The        parties         agree        that     the     provisions                 of     this     Article         shall          remain          in      force         and     effect         for       the   term
           of        this          Agreement               unless          and          until          applicable                  state           law       shall            provide             for          comparable
           indemnification                      of    employees.                       In     that         event,        such         applicable                  state        law        shall         supersede            the

           indemnification                      provided            herein.



                                     ARTICLE                      XXII           -    LABOR-MANAGEMENT                                                             COMMITTEE

           Section             1.


           The         City           and       the       Union,           having               recognized                 that         cooperation                    between               management                      and
           employees                  is indispensable                 to the accomplishment                               of sound                 and     harmonious                    labor         relations,         shall

           jointly           maintain           and       support        a labor-managêmcnt                               committee.




           2012-2019               CEA
                                                                                                                     29




                                                                                                                                                                                                                 19001-
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 32 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section          2.


           The        labor-management                                     committee                      shall             consider                    and         may              recommend                       to         the      Police
           Commissioner                         changes             in the            working             conditions                 of the             employees,                   including,              but      not         limited           to,
           the    following                 subjects:               the         adequate               levels          of    police            coverage              to ensure               the                          of     employees
                                                                                                                                                                                                        safety
           on     duty;          an    excusal               policy              for      employees                    appearing                   in     court         after        the     midnight                 tour.            Matters
           subject          to        the        grievance                     procedure                shall          not   be              appropriate                  items            for         consideration                    by         the
           labor-management                             committee.


           Section          3.


           The      labor-management                                 committee                    shall         consist            of       six     members                  who        shall          serve         for        the    term          of
           this    Agreement.                         The      Union                  shall       designate                 three           members                 and        the     Police            Commissioner                         shall
           designate             three          members.                       Vacancies                shall      be filled                 by the           appointing               party           for     the        balance           of the
           term       to    be        served.               Each               member              may          designate                   one         alternate.              The         committee                     shall        select         a
           chairman              from    among                      its        members                 at each          meeting.                    The        chairmanship                       of     the     committee                    shall
           alternate             between     the                     members                    designated                    by        the         Police           Commissioner                            and          the         members
           designated                 by        the     Union.                  A quorum                  shall         consist               of        a majority              of     the        total        membership                      of     a
           comminee.                        A     committee                       shall         make             its        recommendations                               to     the       Police              Commissioner                          in
           writing.          At        the        request                 of     either           the      Police             Department                       or    the        CEA              a representative                        of        the
           Mayors           Office              of Labor              Relations                 will      sit     in on the                 labor-management                             committee.


           Section          4.


           The      labor-management                                committee                     shall         meet         at the          call        of    either          the     Union            members                  or the        City
           members               at times              mutually                 agreeable               to both              parties.              At     least      one        week          in advance                   of a meeting
           the     party         calling              the    meeting                   shall       provide              to     the          other        party       a written               agenda              of        matters            to     be
           discussed.                 Minutes               shall         be kept              and      copies          supplied                  to all       members                of the           Committee.



                                                                                ARTICLE                          XXIII                  -    NO STRIKES

           In accord              with          applicable                     law,     neither           the      CEA             nor        any        employee                shall       induce             or cngage                in any

           strikes,         slowdowns,                       work               stoppages,                or       mass            absenteeism,                      or        induce             any        mass              resignations

           during          the    term           of this        Agreement.



                                                                                 ARTICLE                          XXIV                  -    NO WAIVER

           Except           as otherwise                      provided                    in    this       Agreement,                        the        failure         to      enforce            any          provision                of        this
           Agicement                  shall           not    be deemed                        a waiver            thereof.                  This         Agreement                   is not        iñteñded                and        shall        not
           be construed                    as a waiver                    of any          right         or benefit             to which                  employees                   are entitled               by        law.




           2012-2019             CEA
                                                                                                                                30




                                                                                                                                                                                                                                   19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 33 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                             ARTICLE                    XXV         -    SAVINGS                 CLAUSE

           If    any     provision               of   this   Agreement              is found            to   be    invalid       such     invalidity          shall   not    impair    the

           validity          and    enforceability             of the        remaining            provisions           of this       Agreement.


                                        ARTICLE                  XXVI               -   FINANCIAL                          EMERGENCY                      ACT

           The     provisions               of    this    Agrccmcñt           are       subject         to applicable           provisions        of   law,      including     the    New
           York        State       Financial             Emergency           Act    for    the    City       ofNew           York,      as amended.



                                                                        ARTICLE                     XXVII              -   TERM

           The        term     of    this        Agreement           shall     commence                 on     April       1, 2012       and   shall     expire       at midnight       on
           April       30,     2019.




           201 2-2019          CE A
                                                                                                          31




                                                                                                                                                                              19001-
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 34 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                            IN      WITNESS                WHEREOF,       the   parties         have     executed       this    agreement   on the   day    and   year
           first     above          written.




          CITY        OF      NEW YORK                                                CAPTAINS'ENDOWMENT
                                                                                          ASSOCIATION               OF THE
                                                                                                                        '
                                                                                      CITY              OF    NEW              RK,   INC.




          By:                                                                             By:
                   kOBERT              W.      LINN                                              ROY         T. RICHTER
                   Commissioner,   Office             of                                         President
                   Labor Relations




          APPROVED                    ASTOFORM:




          By:
                   ERIC          EICHENHOLTZ
                   Acting    Corporation         Counsel




                   DATE          SUBMITTED                   TO THE
                   FINANCIAL                   CONTROL            BOARD:




          UNIT:             CAPTAINS


          TERM:             April      1, 2012         to April   30,   2019
                                                                                                                                                     RELATIOrl5
                                                                                                   't                   OFFICE        OF    LABOR
                                                                                                   .
                                                                                                   .                             REGISTRATION

                                                                                                             OFFICIAL                                      CONTRACT




            2012-2019            CEA
                                                                                                             NO:                                                         DATE:
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 35 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                       T H E         P O L I C E               C O M M IS S IO N E R
                                                                                                         C IT Y O F N E W V O R K




               Deputy        Inspector            Roy    Richter
               President
               Captains'
                                  Endowment         Association
               233     Broadway
               New       York,     NY     10279


               Re:         CEA       Agreemcat          for    the Period      November        I, 2003        to March             3 1, 2012


               Dear      Captain      Driscoll:


                            Please      be advised       that    requests      for approval      for     compensatory    time, pursuant     to
               Article      III§ 1 of the above               captioned      agreement,       that     have not received    a reply    from the
               Chief      of Department    within              90 days      shall   be deemed         to have been approved       after 90
               days.




                                                                                                              truly       yours,




                                                                                                        ym                W.    Kell
                                                                                                     Police       om                toner




                                   1 Police   Plaza, New Vork, NY10038      •    646-610-S410                         •    Fax: 646-610-S86S
                                                              Website: http://nye.jjav/r,y  pd                                                   19    0
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 36 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                              T H E      P O L I C E           C O M M IS S IO N E R
              .                                                                                               C ITY O F N EW YO RK




              Deputy          Inspector                Roy       Richter

              President
              Captains'
                                  Endowment              Association
              233        Broadway
              New         York,     NY       10279


              Re:           CEA           Agreement          for    the Period      November           1, 2003        to March      31, 2012


                  Dear    Captain         Driscoil:


                             Please        be advised         that    in fiscal    years    2004-2012,           the Police        Department       will
              purchase            radio     motor       patrol      cars   and    radio    emergency        patrol      cars     with   air conditioning


                                                                                                  y truly     yours,


                                                                                                                 LL


                                                                                               aymon              .
                                                                                               olice    Commissioner




                                     1 Police         Plaza, New York, NY 10038     •     646-610-5410                   •     Fax: 646-610-5865                        v_.
                                                                      Website: http;//iryc.gov/nypd
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 37 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                   R                                                                          T H E           P O L IC E           C O M M IS S IO N E R
              .                                                                                                      C IT Y OF      NE W Y O R K




                  Deputy         Inspectpe              Hoy     Hichter

                  President
                  Captains'
                                      Endowment             Association
                  233      Broadway
                  New       York,       NY     10279


                  Re:          CEA        Agreement           for    the Period      November               1, 2003      to March      31,   2012


                  Dear      Captain       Driscoll:


                               A Committee              shall       be constiMed          of eight      persons,         four by the City and           four    by
                  the CEA,            to survey    the availability             of parking      locations            in the vicinity of station         houses.
                  This      Committee          shall report    within           90 days      after     ratification            of the Agreement        which
                  report      shall     make       recommendations               to the availability                of parking      spaces   if that   result    is

                  legally      permissible            and    administratively         possible.


                                                                                                 ery        truly     yours,




                                                                                                 aym          nd W.       Kelly
                                                                                                     lice     Commissioner




                                        1 Police      Plaza, New York, NY 10038     •    646-610-5410                          •   Fax: 646-610-5865
                                                                      Website: http://nyc.gov/nypd
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 38 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                               THE        CITY        OF NEW YORK


                                                              OFFICEOFLABORRELATIONS
                                                          40      Rector       Street,         New        York,        NY     10006-1705
                                                                                      http//nyc.gov/olr


         JAMES    F. HANLEY
         Comassdoner
         MARGARET M. CONNOR
         first Deputy Commissoner




            Captain         Roy        T. Richter
            President
            Captains'
                                Endowment              Association
            233      Broadway
            New       York,       N.Y.        10279


            Re:       CEA        Agreement            for the period          November           1, 2003     through        March       31, 2012


            Dear        Captain         Richter


            Thisis        to confirm          our mutual          understanding           and agrêcisent          regarding         Article    XI    ofthe
            above        Agreement.               If the stabilizadon          fund      referred       to does not have        sufficient          monies
            to      maintain           the    then      current       level    of     health        insurance      benefits         provided         under
             GHI-CBP/Blue                    Cmss     plan,     payroll    dedüé:ca          in the appropriate         amounts          shallbe      taken
             from       employees             and    retirces      enrolled     in such        plan     unless    agreement          is reached        on a
             program            wide     basis      to take      the needed         monies       from     the contributions            to the welfare
             fund     provided           in Article       XII     of the above         Agrcciñêñt.




             Very       truly     yours,




                 ames     F. Hanley




             AGREED               AND         ACCEPTED               ON BEHALF               OF THE        CEA



             BY:

                      Roy       T. Richter




             2003-20012           CEA




                                                                                                                                                              19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 39 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                        THE       CITY     OF NEW YORK


                                                               OFFICEOFLABORRELATIONS
                                                              40    Rector              Street,        New         York,        NY     10006-1705
                                                                                            http·J/nyc.gov/o1r


         JAMES    F. HANLEY
         Commissioner
         MARGARET M. CONNOR
         First DeputyCommis.ooner




            Captain           Roy     T. Richter
            President
            Captains'
                                Endowment               Association
            233      Broadway
            New        York,        N.Y.       10279


            Re:      CEA         Agreement              for    the period          November              1, 2003      through        March    3I,     2012


            Dear       Captain         Richter:


            The      City      and the CEA              recogñize         that,     pursuant         to Adiñiñistrative              Code    Section     12-127,
            the City          is obligated           to pay     for the cost ofline                of duty       injury    prescription       drugs      for CEA
            members.             The       parties    further       recognize            thata     significant       number      of CEA members               have
            utilized          the CEA          Health         and Welfare           Fund          to pay   for these       prescription        drugs     without
            reimbursement                   by the City.           The    CEA agrees                to waive       any     and all claims       retreactively
             and     prospectively               against        the City          for    the      reimbursement            of the     cost   of line     of   duty
            injury          prescription          drugs.


             If the above             conforms           to your     underst==ding,                  please      execute      the sign         re line    below.




                     inity      yours,




             ames       F. Hanley


             AGREED                 AND       ACCEPTED                   ON BEHALF                  OF     CEA




             Roy       T.       ich




              2003-20012            CEA



                                                                                                                                                                      1900f
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 40 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                 THE        CITY       OF NEW YORK


                                                            OFRCEOFLABORRELATIONS
                                                        40      Rector           Street,         New          York,       NY       10006-1705
                                                                                        http://nyc.gov/olr


        JAMES F. HANLEY
        Commissioner
        MARGARET M. CONNDR
        Mrs Deputy Commissioner




           Captain         Roy     T. Richter
           President
           Captains'
                             Endowment               Association
           233     Broadway
           New      York,        N.Y.       10279


           Re:     CEA          Agreement           for the period            November             1, 2003      through        March        31, 2012


           Dear      Captain         Richter:


           This      is    to     confirm       that        during       negotiations            for    the     successor          to    this      2003-2012
           agreement             the parties        shall    negotiate        the issue         of increasing           the City's         contribution             to
           the CEA           Health        and Welfare          Fund       as the first        issue      to be addressed.               The      issues      to be
           negotiated            shall    include      the intent        ofthe     parties      to equalize           the City's        total    contribution
           to the CEA             Health      and Welfare              Fund      with      the total      contributions         made            by the City         to
           other     health        and welfare          funds        on behalf      of other        employees           and that        the CEA           shall   be
           responsible             for    the cost     of such         increased         contributions.


            If the above           conforms          to your         understanding,            please      execute       the signature             line    below.



            Very     truly       yours,




            James         F. Hanley




            AGREED               AND        ACCEPTED                 ON BEHALF                OF CEA




            Roy      T.              cr




            2003-20012           CEA




                                                                                                                                                                          19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 41 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                 THE        CITY      OF NEW YORK


                                                            OFFICEOFLABORRELATIONS
                                                           40      Rector        Street,           New       York,          NY      10006-1705
                                                                                        http://nyc.govlolr


         JAMES F. HANLEY
         Commissioner
         MARGARET M. CONNOR
         First DeputyCommissioner




            Captain         Roy     T. Richter
            President
            Captains'
                               Endowment             Association
            233     Broadway
            New       York,        N.Y.     10279


            Re:      CEA Agreement                   for    the period         November            1, 2003     through         March      31, 2008


            Dear       Captain        Richter:


            Effective          December            1, 1998,         the   City    shall     grant    one     (1)     additional        day per     week        of
            release        time.        Such     additional          release     time      shall    be govemed              by Executive         Order        75,
            ("EO       75")       except       insofar      as the CEA           has funded         the outgoing            costs    ofsuch      additional
            release        time     for the term           of this    agreement           and thereafter           out of the settlement            costs      of
             this   collective          bargaining          agreement          and therefore         Section         4(1)   ofEO      75 shall    not apply
             to this       additional       release        time.


             V         tmly       yours,




              ames         F. Hanley


             AGREED               AND      ACCEPTED                  ON BEHALF                OF CEA




             Roy      T.       chter




             2003-20012            CEA




                                                                                                                                                                         19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 42 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020


                                                                           THE        CITY        OF NEW YORK


                                                        OFFICE0FLABORRELATIONS
                                                       40      Rector      Street,          New        York,        NY      10006-1705
                                                                                  http·J/nyc.gov/olt


         JAMES F. HANLEY
         Commisdoner
         MARGARET M. CONNOR
         Firs Deputy Commisdoner




            Captain      Roy      T. Richter
            President
            Captains'
                              Endowment             Association
            233    Broadway
            New York,           N.Y.     10279


            Re:    CEA        Agreement             for the period       November            1, 2003      through       March      31, 2012


            Dear      Captain      Richter:


            This      is to confirm           our     mutual      understanding             and    agreement         that    the   use of     laptop
            computers           is an issuc         which      is appmprista          for    discussion        in the     Labor/Management
            Comminee             which    was       established         pmsuant       to Article       XXII     of this     agreement.


            If the above          conforms          to your     undentanding,           please      execute      the signature        line   below.


            V         truly     yours,




              James      F. Hanley


             AGREED             AND      ACCEPTED                ON BEHALF              OF CEA




             Roy      T. Richter




             2003-20012         CEA




                                                                                                                                                         1   9   00
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 43 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020



          one             e           ;             OFFICE                               OFLABORRELATIONS
                                                                                    40 Rector   Street, New York,              N.Y.      10006-1705
                                                                                                        nyc gov/olr



         ROBERT W. LINN                                                                                                                                  MAYRA E. BELL
         Commissioner                                                                                                                                    General Counsel
         RENEE CAMP(ON                                                                                                                                   GEORGETTE       GESTELY
         First Deputy Commissioner                                                                                                                       Director, Employee Benefits Program
         CLAIRE LEVITT
         Deputy Commissioner
          Health Care Cost Management




            of*                   6               , 2018


           Captain            Roy         T. Richter
           President
           Captains'
                                  Endowment                Association
           233     Broadway
           New          York,         N.Y.        10279


           Re:      CEA           Agreement                for   the      period       April    1, 2012        through         May       30,      2019


           Dear         Captain            Richter:


           This         is to confirm              our     mutual            understanding         and agreement    that effective    September
                                                                                    4th          5th
           1, 2015,             Captains            in   their        2"d,     3'd,      and         year Of Service    shall   be scheduled    to
           work         8 hour            tours    instead         of9       hour     tours.



           Additionally,                    effective        September               1, 2015,        there     shall     be    one       additional             scheduled
                                                                                                                                                                4th       5*
           work          tour     without             additional             compensation            for     Captains         in their      2nd,      3d,           and
           year     of service.


           If     the     above              conforms            to      your       understanding,             please     execute              the    signature         line
           below.



                                                                                                                                Very       trul           ours,




                                                                                                                                flobert         W.       Linn




           A                  D                   ACCEP               ED ON BEHALF                   OF CEA




           Roy      T. Ric1t                 , President



           2012-2019              CEA
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 44 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                              THE       CITY       OF NEW YORK


                                                          OFFICE0FLABORRELATIONS
                                                         40Rector             Street,           New     York,           NY      10006-1705
                                                                                   http·//nyc.gov/oir


         JAMES F. HANLEY
         Comnissoner
         MARGARET M. CONNOR
         First DepayComnissoner




            Roy T. Richter
            President
            Captains         Endowment           Association
            233    Broadway,          Room        850
            New      York,      New      York      10279


            Re:      CEA      Agrame.t            for the period         November          1, 2003      through         March      31, 2012

                                      Richter·
            Dear      President


                         This     is to confirm          the understanding           between      the City of New York                   ("City")       and
            the Captains          Endowaicat             Association       ("CEA")        rega-ding   Captains  detailed                 or assigned
            to the ranks        of Deputy         Inspector,        Inspector      or Deputy          Chief.


                         Effective       September            1, 2007,    the City shall increase the current                      number       of
            budgeted         positions      for Captains          detailed    or assigned to the above ranks                       to 4.92%         of the
            current      CEA      bargaining          unit.    This    side letter      shall    not prohibit       or limit       the Police
            Co==issioner's               discretion        to detail     or assign      Captains       to the ranks          of Deputy      In=;ector,
            Inspector        or Deputy          Chief.


                         If the above           confonns       to your       understeding,          please      ex-·ute       the signatiara         line
            below.


                                                                                                       Very     truly     yours,




                                                                                                       James      F. Hanley


             AGREE                                EPTED         ON BEHALF               OF CEA




             Roy      T. Richter,            A President


             2003-20012         CEA




                                                                                                                                                               19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 45 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                           THE       CITY       OF NEW YORK


                                                         OFFICEOFLABORRELATIONS
                                                        40     Rector      Street,         New        York,       NY      10006-1705
                                                                               http://nyc.gov/olr


         JAMES F. HANLEY
         Commissioner
         MARGARET M. CONNOR
         First Deptay Comadssioner




            Roy T. Richter
            President
            Captains         Endowment           Association
            233     Broadway,        Room        850
            New      York,     New       York     10279

             Re•
                     CEA Agreement               for the period         November          1, 2003     thicagh     March        31, 2012

                                     Riebter.
             Dear     President


                     The City            and the Captains           Endowment         Association            ("CEA")   acknowledge        that
             an Administrative             Law     Judge     of the New      York       State   Public        Employment    Relations
             Board      in Case No.  DR-119    (dated May 3, 2007) held that the subject of duty charts, as
             outlined    in I(d) of Chapter    143 of the Unconsolidated       Laws, is a prohibited   subject of
             barasining.      The City  and  PBA    are appealing  that  determination   and  other  unions   have
             been granted permission        by PERB to file amicus briefs.


                      The parties agree to cen&ue       in status quo pending        a fmal and binding    decision
             on that  issue by PERB or a court of competent         jurisdiction,    and all appeals thereto, on
             the legal challcages    to that decision.  In the event the detennination        in DR-119    that duty
             charts are a prchibited    subject of bargaining    is aiTutned,     the parties will jointly  support
             legislation       to ameliorate           the effect   of the decision.


                           If the above         conforms       to your    under=diñg,               please    execute     the siganture   line
             below.


                                                                                                              truly   yours,




                                                                                                     James      F. Hanley


             AGRE                                 EP                BEHALF           OF      EA




              Roy T. Richte          ,      A President



              2003-20012       CEA



                                                                                                                                                         001-
                                                                                                                                                 1   9
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 46 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020



                                                                                  THE        CITY      OF NEW YORK


                                                              OFFICEOFLABORRELATIONS
                                                            40     Rector         Street,           New       York,         NY      10006-1705
                                                                                        http://nyc.gov/olr


         ROBERT    W. LINN
         CommLnioner




             May      5, 2014


             Harry      Nespoli

             Chair,       Municipal            Labor        Committee
             125 Barclay              Street
             New York,              NY     10007



             Dear      Mr.     Nespoli:

                                                       parties'
             This     is to confirm            the                    mutual      understanding              concerning           the following           issues:


             1.           Unless         otherwise
                                         agreed    to by the parties,    the Welfare     Fund contributics      will remain
             constant         for    the length
                                     of the successor       unit agreements,     including   the  $65    funded   from the
             Stabilization Fund pursuant     to the 2005 Health       Benefits  Agreement      between      the City of New
             York and the Municipal    Labor     Committee.


             2.           Effective         July 1, 2014, the Stabilization     Fund shall convey    $1 Billion to the City of New
             York      to be used          to support  wage increases      and other economic   items for the current  round   of
             collective                              (for        the period     up to and including
                           bargaining                                                                  fiscal year 2018).    Up to an additional
             total    amount   of $150               million         will    be available over   the four year period    from the Stabilization
             Fund      for the welfare               funds,        the allocation           of which        shall     be determined             by the parties.    Thereafter,
             $ 60 million             per year       will        be available       from      the   Stabilization            Fund     for     the welfare    funds,   the
             allocation         of which         shall       be determined            by the parties.


             3.           If the parties            decide         to engage       in a centraliz~1purchase                       of Prescription          Drugs,     and
             savings         and     efficiencies           are identified         therefrom,          there        shall   not   be any reduction            in welfare      fund
             contributions.


            4.            There        shall    be a joint           committe         fonned         that    will      engage       in a process         to select    an
            independent               healthcare         actuary,           and  any    other     mutually    agreed upon                   additional      outside    expertise,
            to develop              an accûüñt'sñg            system         to measure         and calculate    savings.




                                                                                                                                                                               19001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 47 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




           5.           The      MLC            agrees        to generate              cumulative            healthcare            savings         of $3.4          billion      over     the
           course      of Fiscal           Years          2015        through          2018,       said     savings         to be exclusive               of the monies                 referenced
           in Paragraph               2 above           and      generated             in the individual                fiscal     years     as follows:         (i) $400              million         in
           Fiscal     Year       2015;       (ii)        $700        million
                                                                 2016; (iii)       in Fiscal         Year                            $1 billion           in Fiscal Year
                                                                                                           2017; (iv)
           $1.3     billion          in Fiscal    Year            2018;         and
                                                           every fiscal year thereafter,(v) for
                                                                                            the savings  on a
           citywide basis in health care costs shall continue   on a recurring   basis. At the conclusion      of Fiscal
           Year 2018, the parties  shall calculate the savings  realized          the prior    four-year period.    In
                                                                          during
           the event          that     the MLC             has generated                 more       than      $3.4       billion     in cumulative                  healthcare           savings
                    the four-year            as determined     by the jointly   selected    healthcare
           during                    period,                                                                                                                          actuary,        up to the
           first $365 million     of such additional   savings   shall be credited                                                                                      to each         union        as a
                                                                                       proportionately
           one-time           lump       sum       pensionable                 bonus          payment        for     its members.             Should          the union              desire      to use
           these     funds       for     other         purposes,            the parties           shall     negotiate            in good      faith       to attempt            to agree         on an
           appropriate           alternative              use.       Any       additional          savings         generated          for the four-year                     period      beyond            the
           first    $365       million          will     be shared           equally   with the City                      and the MLC               for     the same            purposes         and
           subject      to the same               procedure               as the first $365 million.                       Additional          savings           beyond           $1.3     billion          in
           FY 2018            that     cany       over        into     FY      2019       shall     be subject            to negotiations              between              the parties.


           6.           The       following    initiatives are among                                those        that    the MLC      and the City                     could      consider           in
           their    joint      efforts    to meet the aforementioned                                     annual         and four-year    cumulative                         savings       figures:
           minimum             premium,                self-insurance,                dependent        eligibility verification                       audits,         the capping             of the
           HIP      HMO         rate,     the capping                 of the Senior               Care rate, the equalization                         formula,          marketing             plans,
           Medicare           Advantage,                 and the more                 effective       delivery           of health         care.




           7.           Dispute           Resolution


                                a.       In the event                of any dispute   under this agreement,                                 the parties             shall      meet      and     confer
                                         in an attempt                 to resolve the dispute.  If the parties                               cannot         resolve            the dispute,          such
                                         dispute          shall       be referred             to Arbitrator             Martin      F. Scheinman                 for     resolution.
                                b.       Such          dispute        shall      be resolved              within        90 days.
                                c.       The      arbitrator      shall have                   the authority            to impose          interim         relief       that     is consistent
                                                         parties'
                                         with      the               intent.
                                d.       The      arbitrator           shall      have      the authority    to rnect                with      the parties              at such       times       as the
                                         arbitrator           determines               is appropriate     to enforce                 the terms            of this        agreement.
                                e.       If the parties               are unable              to agree      on the independent                     health       careactuary   described

                                         above,          the arbitrator               shall     select      the impartial           health         care     actuary  to  be retained    by
                                         the parties.
                                f.       The      parties         shall        share     the costs          for the arbitrator              and the actuary                    the arbitrator
                                         selects.




                                                                                                             2


                                                                                                                                                                                                                         .

                                                                                                                                                                                                          2      90019
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                6    1:20-cv-05441-KPF Document 10-7 Filed 07/17/20 Page 48 of 48
                                                                     RECEIVED  NYSCEF: 07/14/2020




                      If the above        accords    with    your   understanding           and agreement,   kindly   execute   the signature
           line   provided.




                      Sincerely,




                      Robert       W. Linn
                      Commissioner




           Agreed      and Accepted          on behalf      of the Municipal            Labor    ammittee




           BY:

                      Harry    Nespoli,      Chair




                                                                                    3




                                                                                                                                       19001
